 NEW PASSAGES BEHAVIO
RAL HEALTH 
& REHABILITATION SERVI
CES
  435 Alternative Community Living, I
nc. 
d/b/a New P
as-sag
es B
ehavio
ral Health and Rehabilitation S
er-vices 
and
 Local 517 
M, Service Employees I
n-terna
tional U
nion (SEIU)
.  Case 07
ŒCAŒ099976 March 
31, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON
 AND 
MCFERRAN
 On July 25, 2014, Administrative Law Judge Mark 
Carissimi issued the attached decision.  The Respondent 
filed exceptions and a supporting brief, the General 

Counsel filed
 an answering brief, and the Respondent 
filed a reply brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and brie
fs and has decided to 
affirm the judge
™s rulings, findings,
1 and conclusions, to 
amend the remedy, and to adopt the recommended Order 

as modified and set forth in full below.
2 For the reasons stated in his decision, we adopt the 
judge
™s findings that the R
espondent violated Section 
8(a)(5) and (1) of the Act by: (1) failing to inform the 

Union, between March 25 and April 4, 2013, of the basis 

for its decision to refuse to ratify the tentative contract 
between the parties; and (2) unilaterally implementing i
ts 
final contract offer to the Union at a time when the pa
r-ties were not at a valid impasse in bargaining.  Moreover, 

for the reasons explained below, and in the absence of 
substantive argument regarding the merits of the indivi
d-ual rules, we affirm the ju
dge
™s finding that the Respon
d-ent violated Section 8(a)(1) by maintaining certain rules 
in its employee handbooks.
 From at least September 2012 through about Septe
m-ber 7, 2013, the Respondent maintained and distributed 
to bargaining unit employees a 
ﬁCorpo
rate Compliance 
1  The Respondent implicitly excepted to some of the judge
™s cred
i-bility findings.  The Board
™s established policy is not to overrule an 
administrative law ju
dge
™s credibility resolutions unless the clear pr
e-ponderance of all the relevant evidence convinces us that they are i
n-
correct.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 
.2d 362 (3d Cir. 1951).
  We have carefully examined the record and 
find no basis for reversing the findings.
 No exceptions were filed to the judge
™s findings that the Respondent 
did not violate: (1) Sec. 8(a)(5) by refusing to execute the tentative 
agreement; and (2) Sec. 8(a)(1
) through its: (a) 
ﬁViolence
-Free Work 
Place
ﬂ rule; (b) 
ﬁDerogatory Language
ﬂ rule; (c) 
secs. a and c of the 
ﬁRespect
ﬂ rule; and (d) 
ﬁNew Passages
™ Compliance Reporting Facts.
ﬂ 2  We shall modify the judge
™s recommended Order to conform to 
our findings and
 to the Board
™s standard remedial language, and in 
accordance with our recent decision in 
Don Chavas, LLC d/b/a
 Torti
l-las Don Chavas
, 361 NLRB 
101
 (2014).  We shall also substitute a new 
notice to conform to the Order as modified. 
 & Integrity Plan Handbook
ﬂ and a 
ﬁPersonnel Han
d-bookﬂ (collectively, the Handbooks).  The General 
Counsel alleged that the Respondent violated Section 
8(a)(1) by maintaining a number of facially overbroad 
rules in these Handbooks during thi
s time period.  As 
amended during the hearing, the parties entered into a 
joint 
stipulation stating:  
ﬁBeginning on or about Se
p-tember 7, 2013, the [Handbooks] were rescinded by the 
Respondent, and employees were notified of the impl
e-mentation of new rules
 on the same date.
ﬂ The judge found that several of the rules were ove
r-broad and thus violated Section 8(a)(1).  The Respondent 
excepts solely on the grounds that there is no evidence 
that the rules were still in force, had been enforced, or 

were implement
ed in violation of Section 7.
3  This arg
u-ment fails.  It is well
 settled that an employer may violate 
Section 8(a)(1) through the mere maintenance of work 

rules, even in the absence of enforcement or evidence 

that the rules were implemented in violation of
 Section 7, 
as the appropriate inquiry is whether the rule would re
a-
sonably tend to chill employees in the exercise of their 
Section 7 rights.  See 
Cintas Corp
., 344 NLRB 943 
(2005), enfd. 482 F.3d 463 (D.C. Cir. 2007); 
Lafayette 
Park Hotel
, 326 NLRB 824 (
1998), enfd. 203 F.3d 52 
(D.C. Cir. 1999).  
 Additionally, the Respondent argues that it voluntarily 
rescinded the Handbooks, and that finding a violation 

would have a chilling effect on voluntary efforts by e
m-ployers to resolve such matters.  This argumen
t also fails.  
For a repudiation to serve as a defense to an unfair labor 

practice finding, 
ﬁit must be timely, unambiguous, sp
e-cific in nature to the coercive conduct, and untainted by 
other unlawful conduct.
ﬂ  Casino San Pablo
, 361 NLRB 
1350, 1353
 (2014).  Additionally, there must be adequate 
publication of the repudiation to the employees involved 
and the repudiation must assure employees that, going 
forward, the employer will not interfere with the exercise 

of their Section 7 rights.  
Passavant M
emorial Area Ho
s-
pital
, 237 NLRB 138, 138
Œ139 (1978).  Here, the R
e-spondent has failed to present sufficient evidence to 

show that its repudiation met all of the above
-specified 
requirements.  
The Respondent cannot effectively rep
u-diate its
 unlawful rules s
imply by rescinding the Han
d-books and notifying employees that it has implemented 

new rules.
  Casino San Pablo
, supra, slip op. at
1353Œ1354, citing 
DaNite Sign Co
., 356 NLRB 
975, 981
 (2011) (affirming judge
™s finding that the employer did 
not cure its 8(a)
(1) violation by issuing a revised han
d-book that deleted the unlawful rule at issue). 
 Accordin
g-3 In the absence of supp
orting argument, we decline to address the 
rules individually.  See Sec. 102.46(b)(2) of the Board
™s Rules.
 362 NLRB No. 55
                                                                                                      DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D 436 ly, we affirm the judge
™s finding that the Respondent 
violated Section 8(a)(1) by maintaining the contested 
rules during the period at issue.
4 AMENDED 
REMEDY
 Having found that the Respondent unlawfully impl
e-mented its final offer, we shall, in addition to adopting 

the judge
™s order requiring the Respondent to restore the 
status quo ante, also order the Respondent to make unit 
employees whole for any loss of earni
ngs and other be
n-efits suffered as a result of the Respondent
™s unilateral 
implementation of its final offer on May 5, 2013.  
These 
amounts are to be computed in accordance with 
Ogle 
Protection Service
, 183 NLRB 682 (1970), enfd. 444 
F.2d 502 (6th Cir. 
1971), with interest at the rate pr
e-scribed in 
New Horizons
, 283 NLRB 1173 (1987), co
m-pounded daily as prescribed in 
Kentucky
 River Medical 
Center
, 356 NLRB 
6 (2010).
 In accordance with 
Don Chavas, LLC d/b/a
 Tortillas 
Don Chavas
, 361 NLRB 
101
 (2014),
 the 
Respondent 
shall compensate affected employees for the adverse tax 

consequences, if any, of receiving lump
-sum backpay 
awards, and file a report with the Social Security Admi
n-istration allocating backpay awards to the appropriate 
calendar quarters for each 
employee.  In addition, we 
have revised the 
notice to inform employees that the u
n-lawful rules have already been rescinded, and to explain 
the circumstances surrounding the implementation of 
new rules.  See, e.g., 
Lily Transportation
, 362 NLRB No. 
54 (2015).
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Alternative Community Living, Inc. d/b/a/ 
New Passages Behavioral Health and Rehabilitation Se
r-vices, Pontiac, Michigan, its officers, agents, successors, 

and assigns, shall
 1.  
Cease and desist from
 (a)  
Failing to bargain in good faith with Local 517 M, 
Service Employees International Union (SEIU) (the U
n-ion) by refusing to communicate in a timely manner the 
basis for positions it has taken in collective bargaining.
 (b)  
Unilaterally implementing its final contract offer 
to the Union at the time when the parties were not at a 

valid impasse.
 4  We have not included a rescission provision in our Order g
iven the 
parties
™ joint stipulation that the rules have already been rescinded.  We 
note, moreover, that counsel for the General Counsel represented du
r-ing the hearing that she was not seeking a rescission remedy, and that 
neither the General Counsel nor the Union excepted
 to the judge
™s failure to provide a rescission remedy.  
There is no allegation that the 
new rules are unlawful.
    (c)  
Maintaining the following facially overbroad rules 
and policies:
   A dress code prohibiting 
ﬁshirts with comme
r-cial or political a
dvertisements,
ﬂ as in former 
Subsection 16.2 of the Personnel Handbook.
  Rules prohibiting employees from conducting 
personal business, soliciting, or distributing m
a-terials during worktime, without clarification 

that such activities are permitted in the wo
rkday 
during periods when employees may legitimat
e-ly be engaged in protected activities, such as 
breaks and lunch periods, as in former Subse
c-tions 16.3 and 16.11 of the Personnel Han
d-book.
  Confidentiality rules that prohibit employees 
from discussing with
 nonemployees, or among 
themselves, wages, hours, and other terms and 

conditions of employment, as in former Subse
c-tions 16.7, 16.9, and 16.13 of the Personnel 
Handbook, and former Standards 3.2 and 6.2 of 
the Corporate Compliance & Integrity Plan 

Handbook
.  Rules cautioning employees about commun
i-
cating about work on social networking sites as 
this type of communication may 
ﬁlead to inc
i-dents of dignity and respect violations,
ﬂ as in 
former Subsection 16.14 of the Personnel 

Handbook. 
  A rule directing emplo
yees to 
ﬁavoid unwa
r-ranted negative criticism of colleagues 
. . . with 
other professionals,
ﬂ as in former Standard 
6.1(b) of the Corporate Compliance & Integrity 
Plan Handbook.
  A rule forbidding the 
ﬁunauthorized disclosure
ﬂ on social networking sites of 
ﬁnonpublic info
r-mation relating to the company,
ﬂ and further 
stating that 
ﬁany derogatory remarks made in 
reference to or in association with New Passa
g-es and/or clients, customers, products, emplo
y-ees, representatives, events, findings, opinions, 
policies 
or procedures in any public format 
whether verbal or written will be considered 

slander and therefore legal restitution may be 
sought,
ﬂ as in former Subsection 16.15 of the 
Personnel Handbook.
  (d)  
In any like or related manner interfering with, r
e-straini
ng, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2.  
Take the following affirmative action necessary to 
effectuate the policies of the Act.
                                                   NEW PASSAGES BEHAVIO
RAL HEALTH 
& REHABILITATION SERVI
CES
 437 (a)  
On request, bargain in good faith with the Union 
as the exclusi
ve collective
-bargaining representative of 
the employees in the following appropriate unit:
  All full
-time and regularly scheduled part
-time direct 
care workers and case managers employed by the E
m-ployer in its various group homes located in Bay, Sag
i-naw, 
Clinton, Eaton, Ingham, Jackson, Washtenaw, 
Oakland, Macomb, Lapeer, Livingston, and Sanilac 
Counties in the State of Michigan but excluding all line 
managers, targeted case managers, directors, human r
e-sources personnel, nurses, administration assistance,
 and guards and supervisors as defined in the Act and all 

other employees.
  (b)  
Restore to the unit employees the terms and cond
i-tions of employment that were in effect prior to May 5, 

2013, and continue them in effect until the parties reach 
either an ag
reement or a valid impasse in bargaining.  
Nothing herein shall require the rescission of any ratif
i-cation bonus or other benefits granted after May 5, 2013.
 (c)  
Make unit employees whole for any loss of ear
n-ings and other benefits suffered as a result of
 the R
e-spondent
™s unilateral implementation of its final offer on 
May 5, 2013, in the manner set forth in the amended 
remedy section of this decision.
 (d)  
Compensate 
affected unit employees for the a
d-verse tax consequences, if any, of receiving lump
-sum 
backpay awards, and file a report with the Social Secur
i-ty Administration allocating the backpay awards to the 
appropriate calendar quarters for each employee.
 (e)  
Within 14 days after service by the Region, post at 
its facilities in Bay, Saginaw, Clinton
, Eaton, Ingham, 
Jackson, Washtenaw, Oakland, Macomb, Lapeer, Li
v-ingston, and Sanilac Counties in the State of Michigan 
copies of the attached notice marked 
ﬁAppendix.
ﬂ5  Cop-ies of the notice, on forms provided by the Regional D
i-rector for Region 7, after 
being signed by the Respon
d-ent
™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in 
conspicuous places, including all places where notices to 
employees are customarily posted.  In addition to phys
i-cal pos
ting of paper notices, the notices shall be distri
b-uted electronically, such as by email, posting on an intr
a-net or an internet site, and/or other electronic means, if 

the Respondent customarily communicates with its e
m-ployees by such means.  Reasonable st
eps shall be taken 
by the Respondent to ensure that the notices are not a
l-5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.
ﬂ tered, defaced, or covered by any other material.  If the 
Respondent has gone out of business or closed the facil
i-ties involved in these proceedings, the Respondent shall 
duplicate a
nd mail, at its own expense, a copy of the n
o-tice to all current employees and former employees e
m-ployed by the Respondent at any time since September 8, 
2012. (f)  
Within 21 days after service by the Region, file 
with the Regional Director for Region 7 a 
sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 

taken to comply.  
 IT IS FURTHER ORDERED
 that the complaint is dismissed 
insofar as it alleges violations of the Act not specifica
lly 
found.
 APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
  FEDERAL LAW GIVES YOU THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activi
ties.
  WE WILL NOT
 refuse to bargain in good faith with L
o-cal 517 M, Service Employees International Union 

(SEIU) (the Union) by refusing to communicate in a 
timely manner the basis for positions we have taken in 
collective bargaining.
 WE WILL NOT
 unilaterally implement changes in terms 
and conditions of employment without first bargaining 
with the Union to impasse.
 On September 7, 2013, we rescinded rules that were 
contained in our Personnel Handbook and our Corporate 
Compliance & Integrity Plan H
andbook, and notified you 
that we had implemented new rules in their place. The 

new rules eliminate the rules that were alleged to violate 
Federal labor law. 
 The National Labor Relations Board 
has now found that those rules were unlawful.
 WE WILL NOT
 main
tain the following overbroad rules 
that infringe on your right to engage in union and/or pr
o-tected concerted activity:
                                                      DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D 438  A dress code prohibiting 
ﬁshirts with comme
r-cial or political advertisements,
ﬂ as in former 
Subsection 16.2 of the Personnel Handbook.
  Rules prohibiting employees from conducting 
personal business, soliciting, or distributing m
a-terials during worktime, without clarification 
that such activities are permitted in the workday 

during periods when employees may legitimat
e-ly be engaged in protec
ted activities, such as 
breaks and lunch periods, as in former Subse
c-tions 16.3 and 16.11 of the Personnel Han
d-book.
  Confidentiality rules that prohibit employees 
from discussing with nonemployees, or among 
themselves, wages, hours, and other terms and 
con
ditions of employment, as in former Subse
c-tions 16.7, 16.9, and 16.13 of the Personnel 

Handbook, and former Standards 3.2 and 6.2 of 

the Corporate Compliance & Integrity Plan 
Handbook.
  Rules cautioning employees about commun
i-cating about work on social net
working sites as 
this type of communication may 
ﬁlead to inc
i-dents of dignity and respect violations.
ﬂ   A rule directing employees to 
ﬁavoid unwa
r-ranted negative criticism of colleagues 
. . . with 
other professionals,
ﬂ as in former Standard 
6.1(b) of the C
orporate Compliance & Integrity 
Plan Handbook.
  A rule forbidding the 
ﬁunauthorized disclosure
ﬂ of 
ﬁnonpublic information relating to the co
m-pany,
ﬂ and further stating that 
ﬁany derogatory 
remarks made in reference to or in association 

with New Passages and
/or clients, customers 
products employees, representatives events, 

findings, opinions, policies or procedures in any 

public format whether verbal or written will be 
considered slander and therefore legal restit
u-tion may be sought,
ﬂ as in former Subsection 
16.15 of the Personnel Handbook.
  WE HAVE
 rescinded the foregoing rules on September 
7, 2013.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
, on request, bargain in 
good faith with the 
Union as the exclusive bargaining representative in the 

following appropriate unit:
  All full
-time and regularly scheduled part
-time direct 
care workers and case managers 
 employed by us in our 
various group homes located in Bay, Sagina
w, Clin
ton, 
Eaton, 
Ingham, Jackson, Washtenaw, Oakland, M
a-comb, Lapeer, Living
ston, and Sanilac 
Counties in the 
State of Michigan but excluding all line managers, ta
r-get
ed case 
managers, directors, human resources pe
r-sonnel, nurses, administration assis
tance, and 
guards 
and supervisors as defined in the Act and all other e
m-ployees.
  WE WILL 
restore to the unit employees the terms and 
conditions of employment that were in effect prior to 
May 5, 2013, and continue them in effect until we reach 
either an ag
reement or a valid impasse in bargaining with 
the Union. This does not require the rescission of any 
ratification bonus or any other benefits granted after May 
5, 2013.
 WE WILL 
make unit employees whole for any loss of 
earnings and other benefits suffered 
as a result of our 
unlawful unilateral implementation of our final offer on 
May 5, 2013, plus interest.  
 WE WILL 
compensate 
affected unit employees for the 
adverse tax consequences, if any, of receiving lump
-sum 
backpay awards, and 
WE WILL 
file a report w
ith the S
o-cial Security Administration allocating the backpay 

awards to the appropriate calendar quarters for each e
m-ployee.
  ALTERNATIVE COMMUNIT
Y LIVING
, INC
. D/B/A 
NEW PASSAGES BEHAVIO
RAL HEALTH AND 
REHABILITATION SERVI
CES
  
 The Board™s decision can be 
found at 
www.nlrb.gov/case/07
-CA-099976
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Stree
t, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.     NEW PASSAGES BEHAVIO
RAL HEALTH 
& REHABILITATION SERVI
CES
 439  Rana Roumayah, Esq., 
for the General Counsel
. Gregory Bator, Esq., 
for the Respondent
. DECISION
 STATEMENT OF THE 
CASE
 MARK 
CARISSIMI
, Administrative Law Judge. This case was 
tried in 
Detroit, Michigan
, on May 13
Œ14, 2014. Local 517 M, 
Service Employees International Union (SEIU) (the Union) 
filed the charge on March 11, 2013, an amended charge on 
March 28, 2013, and a second amended charge on May 7, 
2013.
1  The General Counsel issued t
he complaint on October 
31, 2013. 
 The complaint alleges that the Union and the Respondent 
reached a complete agreement on the terms of a collective
-bargaining agreement which the Respondent has refused to 
execute since March 25, 2013, in violation of Sect
ion 8(a)(5) 
and (1) of the Act.  Alternatively, the complaint alleges that 
during the period from October 2011 through March 2013, the 
Respondent: (a) failed to cloak its representatives with the a
u-thority to enter into binding agreements; (b) reneged on t
he 
complete agreement that was reached on March 25, 2013; and 
(c) refused to bargain with the Union with regard to union sec
u-rity in violation of Section 8(a)(5) and (1). The complaint fu
r-ther alleges that on or about May 5, 2013, the Respondent un
i-lateral
ly implemented a final offer that was dated April 17, 
2013, without reaching a valid impasse in violation of Section 
8(a)(5) and (1). 
 The complaint also alleges that the Respondent maintained a 
personnel handbook which contained the following rules a
l-lege
d to be overly broad and facially violative of Section 
8(a)(1): Rule 6.4
-Violence
-Free Work Place; Rule 16.2
-Dress 
Code; Rule 16.3
-Employee Honesty and Integrity; Rule 16.7
-
Consumer Confidentiality; Rule 16.9
-Media Releases; Rule 
16.11
-Solicitation; Rule 1
6. 13
-Confidentiality of New Passa
g-es Information; Rule 16.14
-Email, Voicemail, Intranet and the 
Internet; 
and 
Rule 16.15
-Facebook, Blogs, Twitter, and any 
other Social Networks.  Finally, the complaint also alleges that 
the Respondent maintained the follo
wing provisions of its Co
r-porate Compliance and Integrity Plan handbook in violation of 
Section 8(a)(1): Standard 3.2
-Proprietary Information; Standard 
5.12
-Derogatory Language; Standard 6.1
-Respect; and Stan
d-ard 6.2
-Confidentiality with Colleagues.
 On the
 entire record, including my observation of the d
e-meanor of the witnesses,
2 and after considering the briefs filed 
by the General Counsel and the Respondent, I make the follo
w-ing
 1 All dates are in 2013, unless otherwise indicated.
 2 In making my findings regarding the credibility of witnesses, I 
considered their demeanor, the content of the testimony, and the inhe
r-ent probabilities based on the record as a whole.  In certain instances, I 
credited some, but not all, of what a witness 
said.  I note, in this regard, 
that 
ﬁ[N]othing is more common in all kinds of judicial decisions than 
to believe some and not all
ﬂ of the testimony of a witness
.  Jerry Ryce 
Builders
, 352 NLRB 1262 fn. 2 (2008), citing 
NLRB v. Universal Ca
m-era
 Corp.
, 179 F
.2d 749, 754 (2d Cir. 1950) revd. on other grounds 340 
U.S. 474 (1951).  See also 
J. Shaw Associates, LLC
, 349 NLRB 939, 
939
Œ940 (2007).
 FINDINGS OF 
FACT
 I.  JURISDICTION
 The Respondent, a corporation, with an offi
ce and place of 
business in Pontiac, Michigan, and various other facilities in the 
State of Michigan provides services and housing for people 
with mental and/or physical disabilities and the elderly.  Ann
u-ally, in conducting its operations, the Respondent 
derives gross 

revenues in excess of $100,000 and purchases and receives at 
its Michigan facilities, products, goods, and materials valued in 
excess of $5000 directly from points outside the State of Mic
h-igan.  The Respondent admits, and I find, that it is 
an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
 II.  ALLEGED UNFAIR LABOR
 PRACTICES 
 Background
 The Respondent receives a
pproximately 75 percent of the 
funding for its operations through the Community Mental 

Health Boards in the 11 counties in southeast Michigan in 
which it provides services.  The Community Mental Health 
Boards receive their funding from the State of Michiga
n as part 
of the Medicaid program.  The remaining 25 percent of the 
Respondent™s funding comes from insurance payments for 
those individuals serviced by the Respondent who have private 
insurance.
 Since 2006, the Union has been the exclusive collective
-barg
aining representative of the following unit employees e
m-
ployed by the Respondent:
  All full
-time and regularly scheduled part
-time direct care 
workers and case managers employed by the Employer at it 
Saginaw, Clinton, Eaton, Ingham, Jackson, Washtenaw, Oa
k-land, Macomb,  Lapeer, Livingston, and Sanilac Counties in 
the State of Michigan; but excluding all line managers, dire
c-tors, human resource personnel, nurses, administration assi
s-tants, and guards and supervisors as defined in the Act and all 

other employ
ees.
  The Respondent employs approximately 315 unit employees 
who work under the title of ﬁrehabilitation assistant.ﬂ  These 
employees provide personal care and community living support 

to individuals in a residential setting.  The services include 
meal pr
eparation, routine household care, and  assistance with 
daily living activities such as bathing, dressing, and personal 
hygiene. 
 On August 11, 2011, the Respondent became affiliated with 
Hope Network, a nonprofit corporation that also serves indivi
d-uals w
ith disabilities and the elderly.  The Hope Network offi
c-es are located in Grand Rapids, Michigan, and provide rehabil
i-tative and behavioral health services through approximately 47 
affiliated organizations located throughout Michigan.
 The 8(a)(5) and (1) 
Allegations
 Facts
 The 2009
Œ2011 Collective
-Bargaining Agreement
 The Respondent and the Union entered into a collective
-bargaining agreement that was effective by its terms from D
e-                                                    DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D 440 cember 2, 2009, to December 2, 2011.  (GC Exh. 5.)  The neg
o-tiations for this
 agreement began on June 29, 2007.  Attorney 
James Gwinn was the lead negotiator on behalf of the R
e-spondent while Daniel Renner, a labor relations specialist with 
the Union, was the Union™s chief negotiator.  At the outset of 

negotiations, the parties sig
ned written ground rules that had 
been proposed by the Respondent.  Paragraph 1 of these ground 
rules indicated: ﬁThe chief negotiator for both parties will be 
vested with the authority to reach a tentative agreement at the 

bargaining table without approva
l from a superior person or 
governing body.ﬂ  Paragraph 6 of these ground rules indicated: 
ﬁThe parties recognize that the final agreement is subject to 
ratification by the parties.ﬂ
 The 2007
Œ2009 collective
-bargaining agreement was ratified 
by the union m
embership on December 11, 2009.  On the same 
date the tentative collective
-bargaining agreement was submi
t-ted to the Respondent™s board of directors for ratification.  At 

the board of directors™ meeting, Gwinn pointed out to the board 
a potential disagreem
ent between the parties regarding the la
n-guage in the tentative agreement regarding holiday pay.  Gwinn 

recommended that the Respondent™s bargaining team meet with 
the Union to clarify the language prior to the board of director™s 

ratification of the tenta
tive agreement.  After directing Gwinn 
as to the language it believed would clarify the matter, the 

board moved to ratify the collective
-bargaining agreement co
n-tingent upon clarification of the holiday pay issue.  (R. Exh. 

21.)  Thereafter, the Respondent
™s bargaining team met with the 
Union and a memorandum of understanding (MOU) clarifying 

the holiday pay issue was executed by the parties on January 
15, 2010.  (R. Exh. 2.)  Another MOU clarifying the recogn
i-tion clause of the contract was executed on the
 same date.
 The parties™ 2009
Œ2011 collective
-bargaining agreement 
contained a union
-security clause and a dues
-checkoff prov
i-sion.  This agreement also included an annual reopener clause 

regarding health insurance.  During the term of the agreement, 
the p
arties™ representatives met pursuant to this clause and any 
changes to health insurance agreed to by the parties™ represent
a-tives were not submitted to the Respondent™s board of directors 
for ratification.
 The Negotiations for a Successor Agreement
 On Nove
mber 8, 2011, the parties met to begin negotiations 
for a successor agreement.  Gwinn was again the Respondent™s 

chief negotiator.  The other members of the Respondent™s ba
r-gaining team were Jamie Bragg
-Lovejoy, the Respondent™s 
then director of operations
,3 and Angel Pierce.  The Union™s 
chief negotiator was Renner and the other members of the U
n-ion™s bargaining team consisted of three bargaining unit e
m-ployees.
 Prior to the commencement of the negotiations, the R
e-spondent submitted to the Union the same s
et of ground rules 
that had been used in the prior negotiations.  (GC Exh. 6.)  

Renner testified that at the first bargaining meeting he informed 
3  Bragg
-Lovejoy became the Respondent
™s executive director in a
p-
proximately February 2012. Priscilla Horde, the Respon
dent
™s talent 
manager, who oversees human resources, replaced Bragg
-Lovejoy on 
the negotiating team on December 11, 2011.
 the Respondent™s representatives that he would not sign the 

ground rules document agreement because it was not
 a mand
a-tory subject of bargaining.
  Renner further testified that he
 ind
i-cated to the Respondent™s
 negotiating team that the union 
membership would have
 to ratify any tentative agreement.
 Gwinn also testified that Renner refused to sign the proposed 
ground rules.  Gwinn recalled that Renner indicated that he 
objected to paragraph 4 of the proposed ground rules which 
indicated, in relevant part: ﬁThe parties agree not to make any 

statements 
to the media that would be adverse or damaging to 
the employer™s business regarding the particular issues being 
addressed in negotiations.ﬂ  Gwinn testified that Renner stated 
that he wanted ﬁthe ability to go to the media and take his case 
outside of the 
bargaining table.ﬂ 
 Gwinn testified that at either the first or second bargaining 
session he stated that the Respondent™s bargaining team ﬁhad 
authority to sign tentative agreements and to carry on as before, 

get
Šcome to an agreement, come to a contract an
d take it to 
our board.ﬂ  (Tr. 334.)  Bragg
-Lovejoy testified that at the first 
meeting Gwinn stated that the Respondent™s representatives 
could enter into tentative agreements but that those agreements 
would have to be submitted to the board of directors 
for ratif
i-cation (Tr. 281).  Bragg Lovejoy™s testimony is corroborated by 
her contemporaneous notes of the first bargaining session. In 
this connection, her notes reflect: ﬁTAs once signed; ratific
a-tion.ﬂ  (R. Exh. 23, p.
 3.)  Renner specifically denied th
at 
Gwinn ever stated during negotiations that the Respondent™s 
board of directors had to ratify the agreement.
 It is undisputed that at the first meeting, Renner refused to 
sign the proposed ground rules. I credit Renner™s
 uncontradic
t-ed testimony that he 
indicated to the Respondent™s represent
a-tives that any tentative agreement would have to be submitted 
to the union membership for ratification. I additionally note 
such a statement would also be consistent with the Union™s 
position regarding the first set 
of negotiations between the pa
r-ties.
 With respect to the conflict in the testimony between Renner, 
Gwinn, and Bragg
-Lovejoy about what Gwinn said regarding 
his authority to enter into an agreement, I credit the testimony 
of Gwinn and Bragg
-Lovejoy. Their t
estimony is mutually 
corroborative and is inherently plausible.  In this regard, in 
2007 the parties executed ground rules proposed by the R
e-spondent for the negotiations for their initial contract.  In fact, 

both parties ratified the tentative agreement r
eached by their 
negotiating teams. In the Union™s case, the union membership 
ratified the agreement while the Respondent™s board of dire
c-tors also ratified the agreement.  In 2011, Gwinn proposed the 
same ground rules for the parties to abide by.  With thi
s bac
k-ground, I do not find Renner™s testimony that Gwinn stated that 
he had the authority to enter into a final agreement to be plaus
i-ble and I do not credit that aspect of Renner™s testimony.  In 
addition, I found the demeanor of Gwinn and Bragg
-Lovejoy 
when testifying about this issue reflected certainty.  On this 
point, Renner appeared to testify in a manner he believed would 
strengthen the Union™s position.  In addition, on cross
-examination Renner testified in an evasive manner regarding 
this issue.  
Accordingly, I find that at the first meeting on N
o-vember 8, 2011, Gwinn advised Renner and the other members 
                                                  NEW PASSAGES BEHAVIO
RAL HEALTH 
& REHABILITATION SERVI
CES
 441 of the Union™s negotiating team that the Respondent™s bargai
n-ing team had the authority to enter into a tentative agreement 
that would have to be 
ratified by the Respondent™s board of 
directors. 
 In December 2011, the parties entered into an agreement 
which extended the existing collective
-bargaining agreement in 
its entirety until a successor agreement became effective (Jt. 
Exh. 3).  The parties co
ntinued to bargain throughout 2012 
without reaching an agreement.
4  In December 2012, the 
gov-ernor of Michigan signed into law a bill passed by the Michigan 
Legislature prohibiting employers and unions from entering 

into an agreement that required employee
s to pay union dues as 
a condition of employment.  (Jt Exh. 1.)  This law is commonly 
referred to as the Michigan ﬁFreedom to Work Act.ﬂ  The sta
t-
ute provided that the prohibition against union
-security clauses 
would apply only to an agreement ﬁthat takes 
effect on or is 
extended or renewedﬂ after the statute™s effective date of March 

28, 2013.
 In December 2012, the SEIU assigned organizing coordin
a-tor Sasha Eisner to assist Local 517 M in its negotiations with 

the Respondent because of the implications ari
sing from the 
new ﬁFreedom to Workﬂ law.  The initial meeting that Eisner 

attended was held on January 24, 2013.  Renner was also pr
e-sent for the Union, while Gwinn and Horde were present for the 

Respondent.  During this meeting the parties reached agreeme
nt 
on some additional issues, but an overall tentative agreement 

was not reached.  The parties scheduled a meeting for February 
27, but the Respondent canceled the day before the meeting 
because snow was forecast.
 The parties met again on March 14, 2013.  
It is undisputed 
that at this meeting Eisner asked the Respondent™s represent
a-tives if they were intentionally dragging their feet to get past 

the Michigan ﬁFreedom to Workﬂ deadline or if they were rea
l-
ly interested in reaching an agreement.  It is also u
ndisputed 
that Gwinn responded that the Respondent was completely 

neutral on the right to work legislation; that it was a faith
-based 
organization, and that the Respondent™s representatives were 

there to try to reach an agreement.  Eisner then stated that 
the 
parties ﬁshould get to work and try to reach an agreement.ﬂ 
After further negotiations, the parties reached a complete tent
a-tive agreement that included a union
-security clause.  Accor
d-ing to Eisner™s uncontroverted testimony, the Union made some 
major
 compromises in order to retain the union
-security clause. 
The tentative agreement contained a handwritten page signed 
by both Renner and Horde which contained the terms ﬁ1 yr 
upon ratification 5< 100 and 5 > 110.ﬂ
  (GC Exh. 7.)  Accor
d-ing to Gwinn™s undis
puted testimony, the parties agreed that 
during the first year of the contract unit employees with less 
than 5 years would receive a $100 bonus and those with greater 
than 5 years would receive $110.  Gwinn further testified that 
in order to establish a da
te for payment the parties agreed upon 
ratification of the agreement as the starting point.  According to 
Gwinn, prior to the tentative agreement being signed, the pa
r-ties discussed that ratification was necessary for both the Union 
and the Respondent.  (T
r. 345.)
  After the terms of an agre
e-4  
From of the first meeting in November 2012 through March 2013 
the parties met approximately 12 times.
 ment were reached, the parties shook hands and 
Renner
 and 
Horde signed the tentative
 agreement.
 It is undisputed that the parties agreed to have a conference 
call the next day to make sure that there was agreement on 

language so that the tentative agreement could be presented to 
the Union members for ratification by March 25.
 Renner and Eisner testified that after the parties shook hands, 
Gwinn said that he had to get back to his office but that it was a 
ﬁdone dealﬂ pend
ing ratification of the contract by the union 
members. Renner and Eisner also testified that Gwinn did not 
say anything about needing to obtain ratification of the agre
e-ment by the Respondent™s board of directors.
 Gwinn™s testimony conflicts with that of E
isner and Renner 
regarding a discussion of the Respondent™s need to have the 
tentative agreement ratified.  Gwinn testified that Eisner asked 
him to commit to bringing the tentative agreement to the board 
of directors for ratification before March 28.  Gwi
nn testified 
that he responded it was not an issue and that if a tentative 
agreement was signed that day there would be 9 or 10 days to 
have a board meeting and that the Respondent™s representatives 
would make sure that it happened.  According to Gwinn, wh
en 
the parties signed the tentative agreement Renner asked if 

Gwinn would let him know as soon as possible when the board 
of directors would meet to ratify the agreement.  Gwinn assured 
him that he would and then left the meeting.  Although Horde 
testified
 at the trial, she was not asked any questions by the 
Respondent™s counsel regarding the substance of the meeting 
held on March 14.
 There is also conflicting testimony regarding the telephone 
conversations that occurred between Renner, Gwinn, and Horde 
on March 15 and 16.  According to Renner, on March 15 when 
he spoke to Gwinn and Horde they discussed the language of 

the earned time off provision in the tentative agreement.  Re
n-ner emphasized that the Union needed to mail the members the 

language of the te
ntative agreement so that they could review 
and vote on it by March 25.  While Renner testified that the 
Respondent™s representatives made no mention of the board of 
directors needing to approve the tentative agreement during the 

conference call, Renner al
so testified that Gwinn indicated, 
ﬁOnce you notify us, it™s contingently approved on your me
m-bership ratifying it.ﬂ  (Tr. 52.)  Renner testified that the confe
r-ence call between the same individuals on March 16 resolved 

the language regarding paid time of
f. Gwinn testified that in the conference call on March 15, in 
addition to discussing language issues in the tentative agre
e-ment, Renner asked if a date had been established for the board 
of directors™ meeting.  Gwinn responded that the Respondent™s 

repres
entative had relayed the message to the board of directors 
about having a meeting regarding the contract, but they had not 
yet been given a response.  Gwinn testified that in the telephone 
call held on March 16, Renner asked again if there was a date 

set f
or ratification by the board of directors.  Gwinn responded 
again that the date had not been established but that it would be.
 Horde testified that during the timeframe between when the 
tentative agreement was reached on March 14 and 25, Renner 

asked her e
ither via an email or in a telephone call whether the 
board of directors had to ratify the tentative agreement.
                                                     DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D 442 On March 18, Eisner sent an email to Renner (GC Exh. 22) 
which states, in relevant part:
  Did you find out from Priscilla if there are any furth
er steps 
on their end that need to happen to make the TA official b
e-
fore 3/26? (E.g. does board president Daniel Devos have to 
approve?)
5  On March 18 at 2:18 p.m., Renner responded with an email 
to Eisner (GC Exh. 22) indicating:
  yes i did . . . they agr
eed to have a conditional approval of 
course pending membership but set up for 3
Œ26Œ13.  On the same date at 2:41 p.m.
, Renner sent another email to 
Eisner indicating:
  employer/board
 approval they have as they have a type of 
board, they have a conditional approval already put together 
contingent upon official notification from us that the members 
approved. . .
  On March 21, Gwinn sent the following letter (R. Exh. 9) to 
Renner by both
 mail and fax:
  In our most recent bargaining session on March 14, 2013 and 
in our follow
-up telephone conversation on March 15, 2013 
you expressed concern as to the timeliness of the employer™s 

vote on the proposed collective bargaining agreement.
  The 
Board of Directors for Alternative Community Living, 
Inc. has scheduled this meeting to vote on the collective
-bargaining agreement for the afternoon of March 25, 2013. 
We will notify you of the results upon our receipt of same.
 If you have any questions, 
please call.
  Renner did not directly respond to or dispute any of the 
statements contained in Gwinn™s March 21 letter.
 On March 25, the union membership ratified the tentative 
agreement and Renner notified Gwinn and Horde of that fact by 
an email at 3:53 
p.m.  (R. Exh. 10.)  At 4:47 p.m.
, Renner sent 
another email to Gwinn and Horde (R. Exh. 13) indicating, in 
relevant part:
  Need to work on the new documents for distribution. I will 
put together the changes and send to you both in the coming 
days. I hope 
we do not have issue with signing that final do
c-
ument for 3
Œ25Œ13 as that is when both the members and the 
board approve (hopefully board approval), please let me know 
when this has been approved by the board as again the me
m-bers have ratified.
  With respe
ct to the conflicting testimony between Gwinn, 
Eisner
, and Renner regarding what, if any, statements were 
made by the parties about the necessity of ratification of a te
n-
tative agreement by the Respondent™s board of directors, I find 
that none of the witne
ss accounts are uniformly reliable.  I find 
that both Renner and Eisner testified regarding the March 14 
meeting in a manner that they believed would bolster the U
n-ion™s position. In addition, I find their testimony that Gwinn did 
not say anything about ne
eding to obtain ratification of the 
5  The record establishes tha
t Daniel Devos is the president of the 
Hope Network board of directors.
 agreement by the Respondent™s board of directors at this mee
t-ing to be implausible and contradicted by objective evidence.
 I credit Gwinn™s testimony that when the parties signed the 
tentative agreement on March 14, Renn
er asked  Gwinn if he 
would let him know as soon as possible when the Respondent™s 
board of directors would meet to ratify the agreement.  I also 
credit Gwinn™s testimony that in telephone calls on March 15 
and that 
on March 
16 Renner asked Gwinn if a date
 had been 
set by the board of directors to ratify the agreement.  I credit 
this testimony because it is inherently plausible under the ci
r-cumstances.  As noted above, I find that at the first bargaining 
session in November 2011 Gwinn advised Renner that he
 had 
the authority to enter into an agreement that would have to be 
ratified by the Respondent™s board of directors.  Thus, from the 
outset of negotiations, Renner knew that there would be some 
form of ratification by the Respondent™s board of directors.  
I find that Renner would want to know the date when the R
e-spondent™s board of directors would meet regarding the tent
a-tive agreement, given the looming deadline of Michigan™s right 
to work legislation on March 28.  While Renner™s articulation 
of this issue
 is somewhat garbled, I also note that Renner™s 
testimony acknowledged that Gwinn told him in one of the 
conference calls that the agreement was ﬁcontingently a
p-provedﬂ after the Union™s notification that the membership had 
ratified the agreement.  (Tr. 52
.)  Certainly, the reference to the 
fact that the agreement would only be contingently approved 

based on the Union™s ratification suggests that Renner knew 
that the Respondent™s board of directors would have to approve 
the tentative agreement before it bec
ame final. Renner™s emails 
to Eisner on March 18, while again not models of clarity, 
acknowledge that the Respondent™s board of directors would be 
meeting on the contract and would have to approve it.  Gwinn™s 
March 21 letter explicitly makes reference to 
the concern that 
Renner had expressed at both the March 14 bargaining meeting 
and the March 15 phone conversation regarding when the e
m-ployer would ratify the contract.  As noted above, Renner did 
not contemporaneously challenge this assertion. Finally, th
e email that Renner sent to Horde and Gwinn on March 25 e
x-plicitly acknowledges that the board of directors had to approve 
the contract.
 While I have credited Gwinn™s testimony when it conflicts 
with Renner™s, I find that Gwinn™s testimony regarding what 
Eisner said about encouraging Gwinn to bring the tentative 
agreement to the board of directors for ratification before 
March 28 is not reliable.  I note that Gwinn admitted having 
difficulty in recalling the exact language assertedly used by 
Eisner regardin
g this issue.  (Tr. 341
Œ342.)  I also note that 
Eisner™s email of March 18 to Renner reflecting uncertainty 
regarding whether the Respondent™s board of directors had a 
role in approving the tentative agreement establishes that he did 
not have detailed know
ledge regarding the Respondent™s ratif
i-cation procedure at the March 14 meeting. I find it doubtful that 
Eisner would be asking specific questions about whether the 
Respondent™s board of directors would ratify the agreement on 
March 14, yet send an email t
o Renner on March 18 inquiring 
about that very process.
 I find that Horde™s testimony that Renner called her some 
time after March 14 and inquired whether the Respondent™s 
                                                  NEW PASSAGES BEHAVIO
RAL HEALTH 
& REHABILITATION SERVI
CES
 443 board of directors had to approve the agreement does not d
e-tract from my finding tha
t Renner had knowledge of this r
e-quirement.  Horde™s testimony was generalized and I find it not 
as credible as Gwinn™s detailed testimony on this issue that is 
corroborated by his letter of March 21 to Renner.  I find that 

Gwinn™s testimony is the most re
liable account of the discu
s-sions that occurred on March 14, 15, and 16 about the R
e-spondent™s need to have the tentative agreement ratified by its 
board of directors.
 The March 25 Board of Directors™ Meeting
 At the meeting held on March 25, 2013, from 3:3
0 to 4:15 
p.m., the Respondent™s board of directors voted to not approve 

the tentative collective
-bargaining agreement.  The official 
minutes of this meeting (GC Exh. 16) and the uncontradicted 

testimony of board member Richard Fabbrini establishes that 
while the board had overall satisfaction with the terms and 
conditions set forth in the proposed agreement, board members 
had serious reservations about the union
-security clause co
n-tained in the agreement and its impact in relation to the a
p-proaching effect
ive date of Michigan™s ﬁFreedom to Work 
Act.ﬂ 
 The minutes indicate:
  The Board discussed the recent and sudden escalation of 

threats of severe sanctions against organizations where ratif
i-
cation of proposed collective bargaining agreements occurred 
on the 
eve of the effective date of the Freedom to Work Act. 
The Board raised concerns about being subjected  to harsh a
t-
tacks similar to those recently lodged against various Mich
i-
gan institutions that entered into agreements before the effe
c-
tive date of the Fre
edom to Work Act. Board members di
s-cussed their unwillingness to ratify the proposed collective 
bargaining agreement where board action could be perceived 
as an intentional effort to circumvent the intent of the Legisl
a-ture and Michigan public policy. The 
Board discussed its in
a-
bility to increase its rates to mitigate the damage to which the 
Company would be subjected in the event it was targeted for 
similar attacks. The Board discussed how its programs affec
t-ing vulnerable people could be negatively affect
ed if it took 
action that could expose the Company to financial penalties 
and/or retributive action
  At the meeting, members of the board discussed recent m
e-dia reports about the threats of sanctions against public instit
u-tions by Michigan legislators that
 had entered into a collective
-bargaining agreement before the effective date of the ﬁFreedom 
to Work Actﬂ that contained a union
-security clause. Media 
reports that the board members considered (R. Exh. 19) reflec
t-ed that several Michigan public instituti
ons had entered into 
agreements which contained union
-security clauses prior to the 
effective date of the law and that some Michigan legislators had 
proposed legislation in response to that action. For example, an 
article dated March 21 in the Huffpost Det
roit reported that 
Wayne State University had ratified an 8
-year collective
-bargaining agreement and that the University of Michigan had 
reached tentative 5
-year agreements with five of its unions.  
The article indicated that in response to these actions a
 budget 
panel of the Michigan House of Representatives approved a 
proposal that would reduce State funding unless the institutions 
could prove that the contracts would significantly reduce costs. 

Under this proposal, higher education institutions could los
e as 
much as 15 percent of their expected State funding (R. Exh. 19, 
p. 13.)
 According to Fabbrini™s testimony, the board members were 
concerned about the possible loss of 15 percent of its State 
funding since 75 percent of the Respondent™s funds were r
e-ceived from the State of Michigan™s community mental health 
boards.  (Tr. 240.)  Fabbrini testified such a loss of funding 

would have a substantial impact on the Respondent™s oper
a-tions.  Based on that concern, the board of directors passed a 
resolution reje
cting the tentative collective
-bargaining agre
e-ment and directing the Respondent™s bargaining team to return 
to collective bargaining with instructions to ﬁpresent a counter 
proposal to the Union incorporating all the terms of the pr
o-posed agreement except
 to revise those sections of the agre
e-ment that would be in conflict with Michigan™s Freedom to 
Work Act.ﬂ 
 The Post
-March 25 
Bargaining
 On March 26 at 3:58 p.m.
, Gwinn sent the following email to 
Renner
6:  We have been informed that on March 25, 2013, the
 Board of 
Directors of Alternative Community Living, Inc. voted not to 
ratify the proposed collective bargaining agreement.
 We have additional work to do with the bargaining table.
 Please contact me with available dates for continue contract 

negotiations 
so we can coordinate our schedules.
  Renner testified that he contacted Gwinn by phone shortly 
after he received Gwinn™s email.  Renner testified that he asked 

Gwinn what had happened, as Gwinn had always indicated that 
he had the authority to approve the 
contract on behalf of the 
Respondent.  According to Renner, Gwinn indicated that he 
was directed to send the email and that is all he could tell Re
n-ner. Gwinn did not testify regarding such a conversation.  
While I credit Renner™s uncontradicted testimony 
that he had a 
brief phone conversation with Gwinn on the afternoon of 
March 26 and asked what happened, I find no significance to 
the portion of Renner™s testimony reflecting that Gwinn had 
always indicated that he had the authority to approve the co
n-tract
 on behalf of the Respondent.  As I have indicated above, 
the record as a whole does not support that claim.
 Shortly thereafter, Renner sent an email to Gwinn indicating 
that the Union was available to meet the next day to continue 
contract talks.  Later o
n March 26, Renner sent another email to 
Gwinn indicating that it was the Union™s position that there 
was, in fact, a collective
-bargaining agreement and that unless 
the Respondent indicated on March 27 that it would execute the 
agreement the Union would f
ile an unfair labor practice charge 
with the NLRB (GC Exh. 11).  On March 27 at 5:21 p.m., after 

hearing no response from the Respondent, the Union™s attorney, 
Amy Bachelder, sent an email to Gwinn asking what the R
e-6  
Gwinn was in court on March 26.  When he returned to his office 
in the afternoon he learned of the Respondent
™s decision not to ratify 
the tentative agreement but testified credibly
 that he was not aware of 
the reasons at that point.
                                                     DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D 444 spondent™s objection to the agreement wa
s and indicating that 
ﬁwithout prejudice to its legal position, the union was available 
to meet on March 28 to resolve the matter.ﬂ  (GC Exh. 12.)
 On March 28, Bachelder and Gwinn spoke by phone. 
Bachelder did not testify at the hearing and Gwinn did not t
est
i-fy regarding this telephone conversation.  However, according 

to a confirming email that Bachelder sent to Gwinn on that 
date, during their phone conversation Bachelder asked Gwinn 
what the problem was with the contract.  Gwinn responded that 

that the 
board of directors had voted on March 25 not to a
p-prove the contract.  When Bachelder asked Gwinn what the 
board™s problem with the contract was, Gwinn replied that he 
had not been informed of the reasoning behind the decision. 
When Bachelder asked when he
 would know, Gwinn said that 
he would soon receive the board™s reasoning.  Bachelder asked 
if the implementation of Michigan™s right to work law was an 
issue in the Respondent™s actions.  Gwinn replied that he could 

not have a meaningful conversation until
 he had received i
n-structions from his client.  When Gwinn stated that the Union 
had not provided dates for negotiation, Bachelder indicated that 
the Union had informed him that it was available on March 27 
and 28.  Gwinn stated that he was not available o
n those dates. 

Bachelder reiterated that the Union was prepared to execute a 
contract consistent with the March 14, 2013 agreement and that 
any further negotiations by the Union were without prejudice to 
its position that there was binding agreement betwee
n the pa
r-ties.  (GC Exh. 13.)
 On April 3, Renner sent a letter to the Respondent that rei
t-erated the Union™s position that the parties had a collective
-bargaining agreement which had been ratified by the union 
membership.  The letter also requested informa
tion regarding 
the action of the board of directors with regard to the parties™ 

tentative agreement.  The letter indicated that when the Union 
reviewed this information it would decide on its course of a
c-tion.  (GC Exh. 15
.)  On April 4, 2013, Gwinn respon
ded in a 
letter stating that the proposed March 14, 2013 agreement was 
subject to ratification by the Respondent™s board of directors, 
which had not occurred and that there was no final collective 

bargaining agreement.  The letter also enclosed the board o
f directors™ minutes for the March 25 meeting and asked the 
Union to provide bargaining dates for continued negotiations.  
(GC Exh. 16.)  On April 5, Renner responded in a letter offe
r-ing bargaining dates and reiterating that the Union was not 

waiving any 
rights with respect to its position that the parties 
had a final collective
-bargaining agreement.
 On April 12, Renner sent a letter to the Respondent confir
m-ing a meeting on April 17, 2013.  The letter reiterated the U
n-ion™s position that it had a contract
 with the Respondent. The 
letter indicated that any proposals that were agreed to in further 
bargaining would be contingent upon the unfair labor practice 
charges that were under investigation by the NLRB.  The letter 

further indicated that ﬁProposals made
 by the Union and tent
a-tive agreements are null and void in the event that the NLRB 
issues an unfair labor practice complaint consistent with the 
Union™s contention that the parties have a binding agreement.ﬂ  

(GC Exh. 17.)
 At meeting held on April 17, Eis
ner and Renner were the 
principal representatives of the Union, while Gwinn and Horde 
represented the Respondent.  At the meeting, Eisner reaffirmed 
the Union™s position that the parties had a binding contract 
based on the agreement that had been reached o
n March 14.  
Eisner indicated that the Union would not prejudice that pos
i-tion, and if it engaged in discussions with the Respondent, it 

would do so on a ﬁcontingencyﬂ basis.  Eisner stated that the 

Respondent was a private employer, unlike the public inst
itu-tions that had been mentioned in the media reports considered 
by the board of directors, and which had caused the board to be 
concerned about a possible loss of funding. Eisner also stated 

that since the ﬁFreedom to Workﬂ law™s effective date had 
passed
, the threat from the legislature was gone.  Eisner pr
o-posed that the Respondent accept the terms of the March 14 
agreement and the Union would withdraw its unfair labor pra
c-tice charge. 
 Gwinn responded that the Respondent was maintaining its 
position and
 presented the Union with the Respondent™s final 
offer. According to Renner™s uncontradicted testimony, Gwinn 

also gave the Union a written statement which outlined the 
content of its final offer.  (GC Exh. 18; Tr. 68.)  In addition, 
Gwinn read the stateme
nt to the Union at the meeting. In the a 
written statement that accompanied its last offer, the Respon
d-ent indicated that the proposal revised the dues provision and 
that the term of the agreement was described as being for 44 
months in order to obtain the
 same length of time as the tent
a-tive agreement had provided for.
7  The Respondent™s statement 
also indicated that the parties were at an impasse and that the 
Respondent was submitting its ﬁlast, best, and final offer.ﬂ  The 
Respondent™s statement also ask
ed the Union to present its final 
offer to the union membership for ratification.  The statement 
further indicated, ﬁIf we do not hear from you to discuss this 
last, best, and final offer, or if you do not inform us of the r
e-sults of the ratification vote 
of the membership, then the e
m-ployer will implement its last best and final offer effective at 
the close of the pay period on May 4, 2013 or May 5, 2013.ﬂ 

The statement also indicated that the date of implementation 
would terminate the contract extension a
greement that was in 
effect. 
 The Respondent™s final offer eliminated the union
-security 
provision.  The offer contained an article entitled ﬁDues and 
Service Feeﬂ which made the deduction of union dues volu
n-tary.  The Respondent also attached a dues
-check
off authoriz
a-tion form consistent with its proposal. 
 After the Respondent made its final offer, the Union raised 
issues that it had previously abandoned or had compromised in 

an effort to reach agreement before the ﬁFreedom to Workﬂ law 
came effective.  I
n this connection, the Union raised issues 
including an increase in wages, earned time off provisions for 
part
-time employees, an arbitration clause, and paid holidays.  
The Respondent summarily rejected all of the Union™s pr
o-posals.
 On April 19, Gwinn sen
t a letter to Renner reiterating his r
e-quest that the Union present a final offer to the membership for 
ratification.  The letter also reiterated that the Respondent i
n-tended to implement its final offer on May 5, 2013.  (R. Exh. 
7  
In effect, this extended the length of the contract agreed to by the 
parties in the March 14 tentative agreement by 1 month.
                                                    NEW PASSAGES BEHAVIO
RAL HEALTH 
& REHABILITATION SERVI
CES
 445 17.)  On April 30, Renner 
sent a letter to the Respondent ind
i-cating that the Union was reviewing the Respondent™s April 17 

proposal and that it was ﬁ. . . preparing counterproposals which 
are responsive to the changed circumstances reflected by the 
Employer™s final offer and the a
mended Labor Mediation Act 
legislation which was effective on March 28, 2013.  The parties 
are not at an impasse and have a scheduled negotiation meeting 
for May 10, 2013 at which the union will present proposals. 
Accordingly, unilateral imposition of the 
employer™s final offer 

is premature.ﬂ  (GC Exh. 20.)
 On May 5, the Respondent implemented its final offer. A
c-cording to Horde™s uncontroverted testimony, after the impl
e-mentation of the Respondent™s final offer, it continued to honor 
the dues
-checkoff auth
orizations executed by employees and 
has continued to remit dues to the Union.  The Respondent has 
also continued the existing practice of notifying the Union 
when new employees are hired and honoring dues
-checkoff 
authorizations that are submitted by newl
y hired employees.  
From May 3, 2013, to May 14, 2014, only two employees have 
notified the Respondent that they did not wish to pay union 
dues since the Michigan right to work law became effective.  
The Respondent also paid employees the ratification bonu
s set 

forth in the tentative agreement.
 On May 10, the parties had one final meeting and reiterated 
the positions they had expressed at the April 17 meeting.
 Analysis and Conclusions
 Whether the Respondent Violated Section 8(a)(5) and (1) by 
Failing to Rat
ify and Execute the Tentative Collective
-Bargaining Agreement
 The General Counsel first contends that the Respondent did 
not give the Union clear and timely notice of the limitation on 
its negotiator™s authority to enter into a final agreement.  The 
Genera
l Counsel correctly notes that the Board has held that in 
the absence of ﬁaffirmative, clear and timelyﬂ notice of the 
limitation on a bargaining representative™s authority, ﬁan agent 
appointed to negotiate a collective bargaining contract is 
deemed to hav
e apparent authority to bind his principal.ﬂ  
Uni-versity of Bridgeport
, 229 NLRB 1074, 1082 (1977); 
Aptos 
Seascape
 Corp
., 194 NLRB 540, 544 (1971).  The Board has 
also held that any limitation placed on the negotiating authority 

of a bargaining representat
ive must be disclosed to the other 
party before an agreement is reached.  
Teamsters Local 771 
(Ready
-Mixed Concrete)
, 357 NLRB 
2203, 2206
 (2011). 
 The Respondent contends that the credible evidence esta
b-lishes that the Union had clear and timely notice tha
t the tent
a-tive agreement would be subject to ratification by the Respon
d-ent™s board of directors.
 It is undisputed that prior to the first meeting held by the pa
r-ties on November 8, 2011, the Respondent submitted to the 
Union the same ground rules that th
e parties had agreed to in 
their prior negotiations.  These ground rules provide that the 

chief negotiator has the authority to enter into a tentative 
agreement but that ﬁfinal agreement is subject to ratification by 
the parties.ﬂ  While the Union refused 
to agree to these ground 
rules in the negotiations that began in November 2011, I find 

that this document reflects the intent of the Respondent to set 
forth the limitation imposed on its chief negotiator. I find that 
the credible evidence establishes that 
at the initial bargaining 
meeting the Respondent™s chief negotiator, Gwinn, advised the 
Union that he had authority to enter into a tentative collective
-bargaining agreement that would have to be ratified by the 
Respondent™s board of directors. 
 I also fin
d that prior to the tentative agreement being signed 
by the parties on March 14, the parties again discussed the fact 
it would have to be ratified by both parties.  After the tentative 
agreement was signed, Renner asked Gwinn if he would let him 
know as so
on as possible when the Respondent™s board of d
i-rectors would be meeting to ratify the agreement.
 Based on the credible evidence, I find that Gwinn gave the 
Union clear and timely notice of the limitations on his authority 
to negotiate a collective
-bargain
ing agreement.  Gwinn made it 
clear to the Union at the outset of negotiations that any tentative 
agreement would have to be ratified by the Respondent™s board 
of directors.  He reiterated that point prior to the parties™ exec
u-tion of the tentative agreeme
nt on March 14, 2013.  Accordin
g-ly, I find no merit in the General Counsel™s argument that the 
Respondent failed to give clear and timely notice of the limit
a-tion on the authority of its bargaining representative prior to the 
parties reaching a tentative a
greement on March 14, 2013.
 The General Counsel also contends, however, that even if the 
Respondent had properly notified the Union that its  board of 

directors needed to ratify the tentative collective
-bargaining 

agreement, the Respondent violated Section
 8(a)(5) and (1)  
because it withheld ratification without good cause.
 The Respondent contends that the board of directors had a 
good
-faith basis to refuse to ratify the tentative agreement b
e-cause of concerns that the ratification of the agreement could 
jeopardize the Respondent™s funding. 
 In support of his position, the General Counsel relies on ca
s-es such as 
Valley Central Emergency Veterinary
 Hospital
, 349 
NLRB 1126 (2007); and 
Transit Service Corp
., 312 NLRB 477 
(1993), where employers withdrew or rep
udiated tentative 
agreements without good cause in violation of Section 8(a)(5) 
and (1).
 In the instant case, the evidence is clear that the basis of the 
Respondent™s board of directors™ refusal to ratify the tentative 
agreement on March 25 was its concern
 regarding the impact of 
the imminent implementation of the Michigan ﬁFreedom to 
Workﬂ Act on the Respondent™s funding.
 As noted above, at the meeting the board of directors consi
d-ered reports appearing in the media reflecting the possible i
m-pact on educat
ional institutions that signed a collective
- bar-gaining agreement with a union
-security clause shortly before 
the implementation of the ﬁFreedom to Workﬂ legislation. One 
such report indicated that a budget panel of the Michigan 
House of Representatives ap
proved legislation that educational 
institutions which signed such an agreement could lose as much 
as 15 percent of their State funding, unless the institution could 
prove that the contract would significantly reduce costs.  A
n-other report indicated that w
hen Michigan State University was 
approached by a union seeking an extension of a collective
- bargaining agreement which included a union
-security prov
i-sion, the University refused to do so because of a possible loss 
of $15 million in funding because of th
e proposed legislation in 
the Michigan House of Representatives (R. Exh. 19, p.
 10).
    DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D 446 Alarmed by the threats of a loss of funding against public i
n-stitutions that had entered into collective
-bargaining agre
e-ments containing a union
-security clause shortly b
efore the 
effective date of the new ﬁFreedom to Workﬂ law, the board 
voted to not ratify the tentative collective
-bargaining agre
e-ment.  The board further directed the Respondent™s negotiators 
to enter into an agreement consistent with the provisions of th
e new law, i.e, one that did not contain a union
-security clause.
 In considering this issue, I note that while a withdrawal of a 
previously agreed to proposal is not necessarily violative
 of the 
Act, such a withdrawal is unlawful if the respondent does not 

demonstrate good cause for the withdrawal of the previously 
agreed to proposal.  
Transit Service
 Corp
., 312 NLRB at 478. 
Under the unusual circumstances of the instant case, I find that 

the Respondent established it had sufficient cause to refuse to 
ratify the tentative agreement. At the time the board of directors 
made its decision, the effective date of the ﬁFreedom to Workﬂ 

was 3 days away.  A media report had indicated that a budget 
panel of the Michigan House of Representatives had approved a 
15-percent reduction of the State funding to educational instit
u-tions that had recently entered into a collective
-bargaining 
agreement that contained a union
-security clause, unless these 
institu
tions could demonstrate that the agreement included su
b-stantial cost savings. 
 The Respondent receives the great majority of its funding 
through the State of Michigan.  While it was not clear on March 
25 that the funding restriction passed by a budget pane
l of the 
Michigan House of Representatives would in fact, become law, 
I find that the board of directors was genuinely concerned with 
a possible substantial loss in the Respondent™s funding if it 
ratified the tentative collective
-bargaining agreement, whic
h contained a union
-security clause, shortly before the effective 

date of the new law.  I find, therefore, that the decision of the 
board of directors was based on practical business consider
a-tions and not on a desire to delay or impede negotiations or 

bec
ause of any philosophical objection to a union
-security 
clause.
 In reaching this conclusion, I find persuasive the Board™s d
e-cision in 
Food Service Co
., 202 NLRB 790, 803 (1973), in 
which it found that the employer established sufficient cause to 
withdraw 
from two tentative agreements and that such conduct 
did not warrant an inference of bad
-faith bargaining.  In that 
case, the employer withdrew agreement on successor and su
b-contracting provisions.  In doing so, the employer relied on the 
advice of newly re
tained counsel, who had explained at the 
bargaining table that the successor clause could hinder the e
m-ployer™s ability to sell the business and that the subcontracting 
provision could restrict the employer™s existing practice of 
utilizing casual employees
. I find the cases relied on by the General Counsel to be di
s-tinguishable as in each of those cases, the respondent was un
a-ble to establish good cause for withdrawing from a tentative 

agreement.  For example, in 
Valley Central Emergency Veter
i-nary Hospital
, supra, the employer™s repudiation of the tent
a-tive agreement was based on its invalid objections to the u
n-ion™s ratification process, a subject within the exclusive control 

of the union.  In 
Transit
 Service Corp
, supra, the Board adopted 
the administrati
ve law judge™s finding that the evidence esta
b-lished that the employer™s withdrawal from a tentative agre
e-ment was motivated by the filing of a decertification petition 
and the desire to avoid reaching an agreement so that the dece
r-tification petition coul
d be processed.  Id. at 483.
 On the basis of the foregoing, I find that the Respondent did 
not violate Section 8(a)(5) and (1) of the Act by refusing to 
execute the tentative agreement reached on March 14 and a
c-cordingly I shall dismiss that portion of the
 complaint.
 Whether the Respondent Refused to Bargain with the 
 Union Regarding a Union
-Security Provision in Violation 
 of Section 8(a)(5) and (1) of the Act
 Paragraph 12 of the complaint alleges that the Respondent 
refused to bargain with the Union with 
regard to union
-security 
in violation of Section 8(a)(5) and (1) of the Act.  In support of 
this allegation, the General Counsel first contends that the R
e-spondent™s conduct in regard to bargaining about the union
-
security clause was ﬁ . . . motivated simp
ly by bad faith oppos
i-tion to union security.ﬂ  (GC Br. at 36.)  In support of this co
n-
tention, the General Counsel relies on 
Chester County Hosp
ital
, 320 NLRB 604, 622 (1995), enfd. 116 F.3d 469 (3d Cir. 1997). 

There, the Board found that the employer™s o
pposition to u
n-ion
-security and dues
-checkoff was based on vague ﬁphilosop
h-icalﬂ grounds without substantial business justification.  Under 
those circumstances the Board found that the employer had a 
fixed intention not to agree to any form of union
-securi
ty or 
checkoff and thereby violated Section 8(a)(5) and (1).
 In the instant case, the parties™ 2009
Œ2011 agreement co
n-tained a union
-security clause and the Respondent never raised 

any philosophical objections to the issue of union security du
r-
ing negotiat
ions.  On March 13, when Eisner asked if the R
e-spondent was stalling negotiations in an attempt to get past the 
implementation of the impending right to work law in Mich
i-gan, Gwinn stated that the Respondent was ﬁneutralﬂ on the 
right to work legislation a
nd was trying to reach an agreement 
with the Union. 
 The minutes of the board of directors™ March 25 meeting and 
Fabbrini™s testimony establish that the board™s reservations 

regarding entering into a collective
-bargaining agreement co
n-taining a union
-secur
ity clause was based on the business
-related consideration that the Respondent™s funding may be cut 
if it entered into such an agreement on the eve of the impleme
n-tation of the ﬁFreedom to Workﬂ legislation. 
 Under the circumstances present in this case, I
 do not find 
that the Respondent™s refusal to ratify the tentative collective
-bargaining agreement containing a union
-security clause was 
based on any philosophical opposition reflecting a fixed inte
n-tion not to agree to a union
-security provision, but rat
her on the 
business related consideration of a potential loss of funding by 
the State of Michigan.  Accordingly, I find 
Chester County 
Hospital
 to be distinguishable.
 The General Counsel next argues that, regardless of the me
r-its of its reasons for 
refusing to execute the March 14 tentative 
agreement, the Respondent delayed in communicating its re
a-sons for refusing to ratify the agreement containing a union
-security provision at a critical time in the negotiations.  The 
General Counsel contends that 
the delay was sufficient to 
 NEW PASSAGES BEHAVIO
RAL HEALTH 
& REHABILITATION SERVI
CES
 447 amount to a refusal to bargain in good faith in violation of Se
c-tion 8(a)(5) and (1).
 As noted above, the Respondent™s board of directors refused 
to ratify the tentative agreement on the afternoon of March 25, 
2013.  The Respond
ent did not communicate this fact to the 

Union until March 26 at 3:58 p.m., when Gwinn sent an email 
to Renner notifying him of the board™s decision.  Gwinn™s 
email also requested that the Union provide him with available 
dates for negotiations.  Renner im
mediately called Gwinn and 
asked him what had happened.  Gwinn replied that he was d
i-rected to send the email and that was all that he could tell Re
n-ner at that time.  That same day, Renner sent Gwinn an email 
indicating that the Union was available to mee
t on March 27.
  After the Union had received no response from the Respon
d-ent, on March 27 at 5:21 p.m. the Union™s attorney, Bachelder, 
sent an email to Gwinn asking what the Respondent™s objection 
to the agreement was and indicating that the Union was ava
ila-ble to meet on March 28 to resolve the matter.  After again 
hearing no response from the Respondent on March 28, 
Bachelder called Gwinn and asked why the board of directors 
had not ratified the agreement.  Gwinn replied that he had not 
been informed of 
the reasoning.  When Bachelder specifically 

asked if the implementation of the Michigan right to work law 
was an issue in the Respondent™s actions, Gwinn replied that he 
could not have a meaningful conversation until he received 
instructions from his clien
t.  Bachelder stated that the Union 
had informed Gwinn that it was available to meet on March 27 
and 28 but Gwinn replied only that he was not available on 
those dates, without giving a reason why.
 On April 3, Renner sent a letter to the Respondent request
ing 
information regarding the action taken by the board of directors 
with regard to the parties™ tentative agreement. It was not until 
April 4, 2013, that the Respondent submitted the minutes of the 
board of directors meeting reflecting the reasons for the
 refusal 
to ratify the agreement.
 I find that the Respondent™s failure to convey to the Union 
the reasons relied on by the board of directors in refusing to 
ratify the tentative agreement for a 10
-day period is incompat
i-ble with the obligation to bargain i
n good faith.  While the R
e-spondent had a plausible reason for failing to ratify the tentative 
agreement containing a union
-security clause, it was incumbent 
on it to immediately convey those reasons to the Union so that 

an intelligent dialogue regarding t
he Respondent™s reasons 

could ensue.  This is especially so given the fact that impleme
n-tation of the ﬁFreedom to Work Act,ﬂ that was the genesis of 
the Respondents concerns regarding the tentative agreement, 
was only days removed from the board of directo
rs™ meeting. 

The Respondent persisted in its failure to give the reasons for 
its refusal to ratify the tentative agreement for 10 days, despite 
being directly asked by the Union on several occasions as to the 
reasons for its action.
 As the General Counsel 
correctly noted in his brief, the 
Board has emphasized that a party to collective bargaining must 
ﬁ. . . display a degree of diligence and promptness in arranging 
for the elimination of obstacles thereto comparable to that 

which he would display in his oth
er business affairs of i
m-portance.ﬂ 
Barclay Caterers, Inc
., 308 NLRB 1025, 1035 
(1992) (quoting 
J. H. Rutter
-Rex, Inc
., 86 NLRB 470, 506 
(1949)).  In this connection, in 
NLRB v.
 Mayes
 Bro
s., Inc
., 383 
F.2d 242 (5th Cir. 1967), enfg. 153 NLRB 18 (1965)
, the
 court 
enforced the Board™s order finding that the employer had r
e-fused to bargain in good faith in violation of Section 8(a)(5) 
and (1). In its decision, the court noted, ﬁ[the employer™s] fai
l-ure either to sign the agreement or to advise the [u]nion why 
it would not sign is inconsistent with any sincere intention to 
compose differences without unnecessary delay and therefore is 
not good faith bargaining.ﬂ  In the instant case, the inordinate 
delay that occurred regarding the reasons for the rejection of 

the tentative agreement also does not comport with the oblig
a-tion to address differences without unnecessary delay. 
 I also agree with the General Counsel that the Respondent™s 
refusal to convey its reasons for its rejection of the tentative 

agreement occur
red at a particularly sensitive time and that this 
is also an important factor to consider in determining whether 
the Respondent complied with its obligation to bargain in good 
faith.  
In Brooks
, Inc
., 228 NLRB 1365 (1977), enfd. in relevant 
part 593 F.2d 
936 (10th Cir. 1979), the union sent a timely 
notice to reopen an existing contract on April 10, 1975.  When 
the union received no response, a union agent attempted on 
several occasions in May 1975 to get in touch with the indivi
d-ual he believed would be t
he employer™s principal negotiator. 
That individual indicated that someone else would handle neg
o-tiations.  On June 7, the union learned the name of the indivi
d-ual who then referred the union agent to an attorney.  A mee
t-ing between the parties was arrange
d for June 11.  At that mee
t-ing the employer™s attorney indicated that no bargaining would 

occur until the employer™s obligation to bargain was esta
b-lished.  On June 16 the existing contract expired and employees 
went on strike.  On June 16, the employer i
ndicated it was wil
l-ing to bargain but imposed conditions on the negotiations. The 
Board found that the employer™s conduct constituted a refusal 

to bargain in violation of Section 8(a)(5) and (1). In enforcing 
this part of the Board™s order, the court note
d that the emplo
y-er™s outright refusal to bargain lasted only 5 days but that ﬁ.
 . . [w]hile the time is short, the refusal came at a critical period 
just prior to the expiration of the contract in the face of the 

threatened strike.ﬂ  593 F.2d at 939
Œ940.
 On the basis of the foregoing, I find that the Respondent™s 
refusal to relate the basis for its decision to refuse to ratify the 

tentative contract from March 25 to April 4 constitutes a failure 

to bargain in good faith in violation of Section 8(a)(5) and 
(1) 
of the Act.
 Whether the Respondent Implemented Its Final Offer 
 Without Reaching a Valid Impasse in Violation of 
 Section 8(a)(5) and (1) of the Act
 The complaint alleges that on May 5, 2013, the Respondent 
implemented its final offer dated April 17, 2
013, without reac
h-ing a valid impasse in violation of Section 8(a)(5) and (1). In 

defense of this allegation, the Respondent contends that the 
parties were at an impasse and that it was privileged to impl
e-ment the final offer.  In support of its position, 
the Respondent 
claims that the Union refused to bargain because it referred to 
the meetings held after March 25 as ﬁcontingency talksﬂ rather 
than collective
-bargaining meetings.
    DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D 448 In 
Ead Motors Eastern Air Devices
, 346 NLRB 1060, 1063 
(2006), the Board summ
arized the major factors in determining 
whether a valid impasse has occurred as follows:
  In 
Taft Broadcasting Co
., 163 NLRB 475, 478 (1967), 
enfd.sub nom. 
Television
 Artists, AFTRA v. NLRB
, 395 F.2d 
622 (D.C. Cir. 1968), the Board definedimpasse as a situ
ation 
where ﬁgood
-faith negotiations have exhausted the prospects 
of concluding an agreement.ﬂ See also 
Newcor Bay City Div
i-
sion
, 345 NLRB 1229, 1238 (2005). This principle was r
e-
stated by the Board in 
Hi-Way
 Billboards, Inc
., 206 NLRB 
22, 23 (1973), enf. 
denied on other grounds 500 F.2d 181 (5th 
Cir. 1974), as follows:
  A genuine impasse in negotiations is synonymous with 
a deadlock: the parties have discussed a subject or subjects 
in good faith, and, despite their best efforts to achieve 
agreement with re
spect to such, neither party is going to 
move from its respective position. [Footnote omitted.]
  The burden of demonstrating the existence of impasse rests on 
the party claiming impasse. 
Serramonte Oldsmobile, Inc.,
 318 NLRB 80, 97 (1995), enfd. in pert. 
part 86 F.3d 227 (D.C. 

Cir. 1996). The question of whether a valid impasse exists is a 
ﬁmatter of judgmentﬂ and among the relevant factors are 
ﬁ[t]he bargaining history, the good faith of the parties in neg
o-tiations, the length of negotiations, the importa
nce of the issue 
or issues as to which there is disagreement [and] the conte
m-poraneous understanding of the parties as to the state of neg
o-tiations.ﬂ 
Taft Broadcasting Co
., supra at 478.
  In the instant case, in a letter dated April 5, after the Union 
had 
finally received the rationale of the Respondent™s board of 
directors in refusing to ratify the tentative agreement, it offered 
dates to bargain with the Respondent but indicated that it did 
not waive its rights with respect to its position that the partie
s had a final collective
-bargaining agreement.  In a letter dated 

April 12, the Union reiterated its willingness to bargain but 
again indicated that any tentative agreements made were co
n-tingent upon the outcome of unfair labor practice charge under 
invest
igation.  The Union explained any tentative agreements 
reached would be nullified if the NLRB issued a complaint 
consistent with the Union™s contention that the parties had a 
binding agreement.
 As set forth above in greater detail, at the April 17 meeting 
Eisner again indicated that the Union™s position was that it had 
a binding agreement based but that the Union would bargain 
with the Respondent contingent upon the NLRB™s decision 

regarding that issue.  Eisner indicated that as a private employer 
the Respo
ndent was different than the public institutions that 
had been mentioned in the media reports considered by the 
board of directors.  Eisner proposed that the Respondent accept 
the terms of the March 14 tentative agreement and that the U
n-ion would withdraw 
its pending unfair labor practice charges.
 In response, the Respondent presented a final offer to the 
Union that extended the date of the agreement by 1 month and 
eliminated the union
-security provision but otherwise contained 
the terms set forth in the te
ntative agreement of March 14.  The 
Respondent requested that the Union submit the final offer to 
its membership for ratification.  The Respondent further ind
i-cated that if the Union membership did not ratify this proposal 
it would be implemented on May 4 
or 5, 2013.
 The Union then made proposals on issues that it had prev
i-ously abandoned or had compromised on in an effort to reach 
the terms of the tentative agreement that the parties entered into 
on March 14.  Specifically, the Union sought to increase in 

wages, earned time off provisions for part
-time employees, paid 
holidays, and an arbitration clause. The Respondent summarily 
rejected all of the Union™s proposals.
 On April 19, the Respondent sent a letter to the Union reite
r-ating its request that the Uni
on present the final offer to the 
membership for ratification and reiterating that the Respondent 
intended to implement that offer on May 5, 2013.  On April 30, 
the Union sent a letter to the Respondent indicating it was pr
e-paring counterproposals which we
re responsive to the changed 
circumstances reflected by the Respondent™s final offer and the 

right to work legislation which became effective on March 28, 
2013.  The letter claimed parties were not at an impasse and 
indicated that the Union would present a
 new proposal at the 
meeting scheduled for May 10.  The letter further indicated that 
any unilateral imposition of the employer™s final offer would be 

premature.
 On May 5, the Respondent implemented its final offer.
 In applying the principles set forth abo
ve to the facts of this 
case, I find that the Respondent has not met its burden of esta
b-lishing that a valid impasse existed before it implemented its 
final offer. Accordingly, I find that by implementing that offer 
on May 5, 2013, the Respondent violated 
Section 8(a)(5) and 
(1).
 On April 17, 2013, at the first meeting after the Respon
d-ent™s board of directors refused to ratify the tentative agre
e-ment, the Respondent made a final offer that did not include a 
union
-security provision and extended the date of
 the agre
e-ment by 
1 month.  The Respondent had prepared a written 
statement in advance of the meeting that was given to the U
n-ion and read by Gwinn at the meeting.  At the April 17 meeting, 
the Respondent informed the Union that if it did not agree to its 
final offer by May 5, 2013, the Respondent would unilaterally 
implement it.  Clearly, this is not a situation where good
-faith 
negotiations have exhausted the prospects of concluding an 
agreement.  The Respondent entered into this phase of the n
e-gotiations
 with a fixed intention to achieve an agreement on its 
own terms.
 In applying the factors set forth in 
Taft Broadcasting
, supra, 
as noted above, I found that the Respondent violated its duty to 

bargain in good faith by delaying notification of the reasons 
for 

its board of directors™ refusal to ratify the tentative agreement at 
a critical time in the negotiations.  This delay negatively i
m-
pacted the negotiations that took place after the Respondent™s 
refusal to ratify the tentative agreement.  Until the Unio
n knew 
the reasons for the Respondent™s refusal to ratify the tentative 

agreement, it was unable to address the Respondent™s concerns.
 With respect to the length of the negotiations, while the pa
r-ties had been bargaining since November 2011, the board of 

directors™ action in refusing to ratify the tentative agreement 
because it contained a union
-security provision substantially 
changed the nature of the negotiations.  While the Respondent 
found satisfactory the terms and conditions of employment set 
 NEW PASSAGES BEHAVIO
RAL HEALTH 
& REHABILITATION SERVI
CES
 449 forth i
n the tentative agreement, it objected to the union
-security clause for the reasons previously noted.  As noted 
above, even before having the first meeting after this event, the 
Respondent had determined that an agreement between the 
parties would not incl
ude union security and would be extended 
for an additional month, but would include all of the other i
s-sues that the parties had agreed on prior to the board of dire
c-tors™ refusal to ratify the tentative agreement.  After having one 
meeting, in which it re
fused to deviate from its predetermined 
course of action, the Respondent reiterated that it would i
m-plement its final offer on May 5.  This conduct is clearly indic
a-tive of the fact that the Respondent did not make a good
-faith 

effort to reach the terms of
 a mutually acceptable agreement 
before declaring an impasse.
 The question of a union
-security provision was a vital i
m-portance to both parties.  As set forth above, the Union aba
n-doned and compromised several of its positions in order to 

reach a tentative
 agreement including the union
-security prov
i-sion in time to have it executed prior to the implementation date 
of the Michigan ﬁFreedom to Workﬂ statute.  Obviously, the 
issue was also of critical importance to the Respondent since its 
board of directors™ 
refusal to ratify the tentative agreement was 
based solely on the fact that it contained a union
-security prov
i-sion and the concern that the Michigan Legislature would cause 

the Respondent to lose funding if they agreed to such a contract 
on the eve of the
 implementation of the new legislation.  While 
the new Michigan statute may preclude the Respondent from 
entering into a collective
-bargaining agreement with a union
-security provision after March 28, 2013, the Respondent™s un
i-lateral removal of this impor
tant provision, coupled with its 
unwillingness to consider discussing other issues to substitute 
for the loss of that provision, is also not indicative of a serious 
effort to reach a mutually acceptable agreement.
 With regard to the contemporaneous underst
anding of the 
parties as to the state of negotiations, the Union adamantly 
disagreed with the Respondent™s position that the parties were 
in impasse. In the Union™s view there were a substantial nu
m-ber of issues that could be discussed, given the Responden
t™s 

position that it would not agree to a contract including a union 
security clause because of the new Michigan 
Legislation. I find 
that the Union™s proposal to revisit issues it had compromised 
or abandoned in order to obtain an agreement with union sec
u-rity clause provision prior to the implementation of the statute 

on March 28, to be a reasonable one.  The Respondent™s refusal 
to consider discussing other subjects in exchange for the r
e-moval of a union security provision also does not reflect a good 
fai
th effort to achieve a mutual agreement.
 Finally, I find no merit to the Respondent™s contention that 
because the Union expressed the position that any tentative 
agreements reached in the bargaining that began on April 17 
were contingent upon a decision by
 the NLRB regarding 
whether the parties reached a binding contract on March 14, 
2013, the Union refused to bargain and therefore the parties 
were deadlocked.  I find nothing inconsistent in the Union™s 
position that the parties had in fact reached a final 
agreement 

but, because of the uncertainty surrounding that issue, it would 
bargain in good faith with the Respondent, as long as it was 
understood that any tentative agreements reached would not 
serve as a basis for the Respondent to later claim the Union 
had 
waived its right to claim a binding agreement was reached on 
March 14.  In its April 30 letter, the Union indicated it was 
preparing counterproposals that were responsive to the changed 
circumstances reflected by the Respondent™s final offer and the 
implementation of the right to work legislation.  This letter 
reflects a continued desire on behalf of the Union to continue to 
negotiate to reach the terms of a collective
-bargaining agre
e-ment and implicitly acknowledging that such an agreement may 
not incl
ude a union
-security provision.
 On the basis of the foregoing, I find that the Respondent i
m-plemented its final offer on May 5, 2013, without reaching a 

valid impasse and therefore violated Section 8(a)(5) and (1) of 
the Act.
 The Alleged Violations of Sect
ion 8(a)(1)
 From at least September 2012, through on or about Septe
m-ber 7, 2013, the Respondent maintained its personnel han
d-
book, as revised on February 11, 2011 (GC Exh. 4) and a ﬁCo
r-porate Compliance and Integrity Planﬂ handbook, as revised on 
October 9
, 2009 (GC Exh. 3).  These documents will be colle
c-tively referred to as the rules.  The rules were distributed to all 
employees in the bargaining unit and to all newly hired e
m-ployees during the time period set forth above (GC Exh. 2).  On 

or about Septem
ber 7, 2013, the Respondent rescinded those 
rules and employees were notified of the implementation of 
new rules on the same date.
 The complaint alleges that during the time period set forth 
above, the Respondent maintained certain rules that violate 
Secti
on 8(a)(1) of the Act.  The General Counsel contends that 
the challenged rules are facially overbroad and therefore unla
w-ful.  The Respondent contends that the disputed provisions are 
lawful.
 In determining whether the maintenance of a work rule vi
o-lates S
ection 8(a)(1) of the Act the Board determines whether it 
reasonably tends to chill employees in the exercise of their 
Section 7 rights.  
Lafayette Park Hotel
 326 NLRB 824 (1998), 
enfd. mem. 203 F.3d 52 (D.C. Cir. 1999).  In 
Lutheran Heri
t-age Village
-Livon
ia, 343 NLRB 646 (2004), the Board indica
t-ed that if a rule explicitly restricts Section 7 rights, it is unla
w-ful.  The Board further noted that if it does not, ﬁthe violation is 
dependent upon a showing of one of the following: (1) emplo
y-ees would reasonably construe the language to prohibit Section 
7 activity; (2) the rule was promulgated in response to union 

activity; or (3) the rule has been applied to restrict the exercise 
of Section 7 rights.ﬂ  Id. at 647.  In 
Lutheran Heritage Villag
e, the Board further indicated: ﬁIn determining whether a cha
l-lenged rule is unlawful, the Board must, however, give the rule 

a reasonable reading, it must refrain from reading particular 
phrases in isolation, and must not presume improper interfe
r-ence wit
h employee rights.ﬂ  Id. at 646.
 As noted above, the General Counsel claims in this case only 
that the following rules would, on their face, reasonably be 

construed by employees to prohibit Section 7 activity and vi
o-late Section 8(a)(1) on that basis.
  Rul
e 6.4
-Violence
-Free Work Place . . . New Passages defines 
workplace violence as any verbal, written, or physical activity 
that is intended to intimidate, threaten or harm any person 
    DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D 450 . . . .  Conduct, which can reasonably be construed as hostile 
and threat
ening, may result in disciplinary action and possible 
termination of employment.
  The General Counsel argues that this rule may reasonably be 
construed by employees to limit robust union activity which 
may be viewed as ﬁharmful and intimidatingﬂ by employe
es 
who do not share those views. 
 In support of his position, the General Counsel relies on 
Flamingo Hilton
-Laughlin
, 330 NLRB 287, 288 fn. 3 and 294
Œ295 (1999).  In 
Flamingo Hilton
, the Board relied on 
Lafayette
 Park Hotel
, supra, and found that the emplo
yer™s  maintenance 
of a rule which prohibited ﬁ[m]aking false, vicious, profane, or 
malicious statements regarding another employee, guest, patron 
or the Hotel itselfﬂ violated Section 8(a)(1). In finding the rule 
overly broad and unlawful, the administrat
ive law judge, whose 
decision on this issue was adopted by the Board, noted that the 
rule was overbroad because it permitted false statements, in 
addition to vicious, profane, and malicious statements. In the 
judge™s view prohibiting merely false statement
s, without fu
r-ther definition, could cause employees to refrain from engaging 
in protected activities.  330 NLRB at 294.
 In the instant case, when the language of the rule is read in 
context, it is clear that the rule precludes conduct that is inten
d-ed to intimidate or which could reasonably be construed as 

hostile and threatening. There is, of course, no reference in the 

rule to a prohibition regardin g false statements. Accordingly, I 
find the challenged rule in the instant case to be distinguishabl
e from the rules found unlawful in 
Flamingo Hilton
 and 
Lafayette 
Park Hotel
, supra.
  In applying the Board™s mandate in 
Luthe
r-an Village
 to give the rule a reasonable reading, and refrain 
from reading phrases in isolation or presuming improper inte
r-ference
 with protected rights, I find that employees would re
a-sonably view the language of this rule which is entitled ﬁVi
o-lence
-Free Work Placeﬂ to be specifically directed to limiting 

workplace violence and not construe it as restraining Section 7 
rights.  Acco
rdingly, I shall dismiss this allegation of the co
m-plaint.
  Rule 16.2
-Dress Code . . . .  When considering what is appr
o-priate for the occasion, please note that the following clothing 
articles are never appropriate to wear to work: cut
-off shorts, 
midriff
s, ball caps in doors (sic), shirts with commercial or 
political advertisements, and sweat pants. . . .
  The General Counsel contends that the provision of the rule 
which specifically prohibits ﬁshirts with commercial or political 

advertisementsﬂ is overly
 broad and unlawful as it would pr
o-hibit an employee from wearing a shirt with a union logo.
 It is well established that employees have a right under Se
c-tion 7 to wear union insignia while at work.  
Republic Aviation 

Corp. v. NLRB
, 324 U.S. 793, 801
Œ803 (1
945); 
Bell
-Atlantic
-Pennsylvania, Inc
., 339 NLRB 1084, 1086 (2003).  If an e
m-ployer can establish special circumstances that justify the need 
to preclude the wearing of union insignia, the Board has found 
that an employer may prohibit the wearing of such i
nsignia. 
Nordstrom, Inc
., 264 NLRB 698 (1982); 
Leiser Construction, 
LLC, 349 NLRB 413, 415 (2007). 
 In the instant case, the Respondent raised no specific defense 
to any of the challenged rules.  Thus, there is no evidence that 
the Respondent has special c
ircumstances that would privilege 
it to maintain a rule that employees could reasonably construe 
as prohibiting the wearing of union insignia.  Accordingly, I 
find that the Respondent has violated Section 8(a)(1) by mai
n-taining the dress code rule set fort
h above.
  Rule 16.3
-Employee Honesty and Integrity. . . . Employee 
should not use work
-time to conduct personal business.
  Rule 16.11
-Solicitation: In the interest of efficiency and for 
the protection of our Employees, New Passages prohibits s
o-licitation a
nd distribution of materials or conducting personal 
business of any kind by any Employee during work time. A
l-
so, New Passages prohibits solicitation or distribution of m
a-terials on New Passages property by non
-employees. Please 
direct solicitors and distri
butors to your supervisor.
  In challenging these rules the General Counsel correctly 
notes that the personnel handbook states in 
section 11, par
a-graph 3: ﬁBreak periods are considered working time.ﬂ  The 
General Counsel contends that since the personnel ha
ndbook 
specifically provides that break times are considered working 
time, when 
section 11, paragraph 3 of the handbook is read 
together with 
rules 16.3 and 16.11, the collective effect is that 
employees may not use breaktime to conduct personal business, 
which would clearly encompass Section 7 activity such as s
o-licitation for the union and distribution of union materials.
 In 
Our Way, Inc
., 268 NLRB 394, 395 (1983), the Board 
held that rules prohibiting solicitation during working time are 
presumptively la
wful because ﬁ. . . that term connotes periods 
when employees are performing actual job duties, periods  

which do not include the employee™s own time such as lunch 

and break periods.ﬂ  The Board also noted, however, ﬁ. . . . a 
rule is presumptively invalid
 if it prohibits solicitation on the 
employee™s own time.  Id. at 394.
 In the instant case, the Respondent™s handbook defines wor
k-ing time as including break periods.  This makes the rules noted 

above, when viewed collectively, a facially overbroad r
e-stric
tion on the Section 7 rights of employees to solicit for and 
distribute literature on behalf of  a union or engage in other 
protected activity during lunch and break periods.  Accordin
g-ly, I find the maintenance of the above
-noted rules violated 
Section 8(
a)(1) of the Act.
  Rule 16.7
- Consumer Confidentiality: In the course of your 
employment, you may have access to information about New 
Passages business, other Employees, and persons served 
which is confidential in nature. In accepting your employment 
with
 New Passages you are required to maintain confidential
i-ty. . .
  Information concerning New Passages business, other E
m-ployees, or persons served should not be discussed outside the 
work site. Information concerning other Employees or pe
r-sons served should
 not be released in any form to any ind
i-vidual or agency without the approval of New Passages.
  Rule 16.9
-Media Releases: Only authorized New Passages 
Employees may give information to the media. If a contact is 
made by the media directly to an unauthorize
d Employee, that 
Employee is to request the media™s contact information and is 
 NEW PASSAGES BEHAVIO
RAL HEALTH 
& REHABILITATION SERVI
CES
 451 to inform his or her direct supervisor at once of the media™s 
information request. No member of the media should be a
l-
lowed in the facility without authorized New Passages repr
e-
sentatives present.
  Rule 16.13
-Confidentiality of New Passages Information: 
Employees have access to a wide range of confidential info
r-mation. ﬁConfidential informationﬂ is information which is 

not generally known and which the Employee obtained solely 
as
 a result of his or her employment.
  During employment, Employees should only share and di
s-cuss confidential information with other Employees on a need 
to know basis. Employees should never discuss confidential 
information with anyone outside New Passages.
 Furthermore, 
Employees should not directly or indirectly copy or remove 
from New Passages any information unless the Employee has 
a business reason for doing so and has received his or her s
u-pervisor™s permission before doing so.
  Standard 3.2
-Proprietary
 Information (Corporate Compliance 
and Integrity Plan handbook)
  a  New Passages™ business methods, business strategies, f
i-nancial information, mailing lists, payment and reimburs
e-
ment information, information relating to negotiations with 
physicians, 
Board Members, Officers and all other Personnel, 
independent contractors, or third persons, intellectual prope
r-ty, including patents, trademarks, copyrights and software and 
all other information concerning the property, business and a
f-fairs of New Passage
s are valuable and proprietary info
r-mation and will be kept confidential.
  b. Personnel will not disclose any proprietary information to 
any unauthorized person unless disclosure is permitted under 
confidentiality policies and procedures or required by law
.  c. New Passages Board Members; Officers, and all other Pe
r-sonnel will exercise care to ensure that proprietary info
r-mation is carefully maintained and managed to preserve and 

protect its value.
  Standard 6.2 Confidentiality with Colleagues (Corporate 

Compliance and Integrity Plan handbook)
  New Passages™ Personnel should respect confidential info
r-mation shared by colleagues in the course of their professional 

relationships and transactions. New Passages™ Personnel 
should ensure that such colleagues under
stand Personnel™s o
b-ligation to respect confidentiality and any exceptions related 
to it.
  The General Counsel contends that the
 confidentiality
 rules 
set forth are overly broad and violate Section
 8(a)(1) because 
they can reasonably be construed to limit 
the ability of emplo
y-ees to discuss terms and conditions of employment with each 

other and third parties such as a union or the media. 
 With respect to the disclosure of confidential information, 
the rules set forth above instruct that information concerni
ng 
other employees should not be discussed outside the worksite 

and that information regarding other employees should not be 
released ﬁto any individual or agencyﬂ without the approval of 
the Respondent.
 I find that the rules set forth above are overly bro
ad and 
could reasonably be viewed by employees as restricting their 
Section 7 rights. In so finding, I note that in 
Cintas Corp
., 344 
NLRB 943 (2005), enfd. 482 F.3d 463 (D.C. Cir. 2007), the 
Board found that a rule ﬁprotect[ing] the confidentiality of any
 information concerning the company, its business plans, its 

partners, new business efforts, customers, accounting and f
i-nancial mattersﬂ
 8 could be reasonably construed by employees 
to restrict discussions of wages and other terms and conditions 

of employ
ment with other employees and with the union.  A
c-cordingly, the Board found rule to be unlawful under principles 
set forth in 
Lutheran Heritage Village
. Rule 16.7 provides that employees should not release info
r-mation about other employees to ﬁany individu
al or agencyﬂ 
without the approval of the Respondent. Rule 16.9 provides that 
only authorized employees of the Respondent may give info
r-mation to the media.
 In 
Trinity Protection Services
, 357 NLRB 
1382, 1383
 (2011), the Board held:
  It has been well estab
lished, since the Supreme Court™s dec
i-
sion in 
Eastex, Inc. v.
 NLRB
, 437 U.S. 556, 565 (1978), that 
Section 7 protects employee efforts to improve terms and 
conditions of employment or otherwise improve their lot as 
employees through channels outside the im
mediate emplo
y-ee
-employer relationship.ﬂ  Consistent with 
Eastex
, the Board 
has held that employee™s concerted communications regar
d-ing matters affecting their employment with their employer™s 

customers or with other third parties, such as governmental 

agencies, are protected by Section 7 and, with some exce
p-tions not applicable here, cannot lawfully be banned. 
  In 
Trinity Protection Services
, the Board found that the 
statement to employees prohibiting them from disclosing ﬁany 

company knowledge to any 
clientﬂ under penalty of discipline 
would preclude communications that are protected under the 
Act and accordingly the Board found the employer™s statement 

to be violative of Section 8(a)(1).
 Since, in the instant case, the rule does not exempt protected 
communications with third parties such as union representatives 
or other governmental agencies regarding workplace matters, 

employees would reasonably construe the rule as prohibiting 
such communications making the rule unlawful under 
Trinity 
Protection Ser
vices
 and 
Hyundai American Shipping
 Agency
, 357 NLRB 
860, 872
 (2011).  Accordingly, I find the above 
noted confidentiality rules to be overly broad and violative of 
Section 8(a)(1) of the Act.
  Rule 16.14
-E-Mail, Voicemail, Intranet and the Internet .
 . . Employees are cautioned against communicating about work 

and/or related topics on social networking sites as this type of 
communication may breech (sic) client confidentiality or may 
potentially lead to incidents of dignity and respect violations.
  Standar
d 5.12 Derogatory Language: (Corporate Compliance 
and Integrity Plan handbook) New Passages Personnel should 

not use derogatory language in a written or verbal commun
i-
cations to or about consumers. New Passages Personnel 
8  The employer referred to its employees as 
ﬁpartners.
ﬂ                                                     DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D 452 should use accurate and respectful 
language in all commun
i-
cations to and about consumers.
 Standard 6.1 Respect (Corporate Compliance and Integrity 
Plan handbook)
  a. New Passages™ Personnel should treat colleagues with r
e-spect and represent accurately and fairly the qualifications, 
views, 
and obligations of colleagues.
  b. New Passages Personnel should avoid unwarranted neg
a-
tive criticism of colleagues with consumers or with other pr
o-fessionals. Unwarranted negative criticism may include d
e-
meaning comments that refer to colleagues™ level of
 comp
e-
tence or to individuals™ attributes such as race, ethnicity, n
a-
tional origin, color, age, religion, sex, sexual orientation, mar
i-
tal status, political belief, mental or physical disability or any 
other preference, personal characteristic or status.
  c. New Passages Personnel should cooperate with New Pa
s-sages colleagues with colleagues of other professions when it 

serves the well
-being of consumers. 
  The General Counsel claims that these rules limit Section 7 
discussions about work
-related topics and
 are therefore unla
w-ful. Since 
rule 16.14 cautions employees about communicating 
about work on social networks sites as this type of communic
a-tion ﬁmay potentially lead to incidents of dignity and respect 
violations,ﬂ I find this rule to be overly broad. T
here is nothing 
in the rule which suggests that protected communications are 

excluded from this rule. I find that, under these circumstances, 
employees would reasonably conclude that the rule requires 
them to refrain from engaging in certain protected comm
unic
a-tions if they are critical of the Respondent or other employees.
 I also find that the rule set forth in ﬁStandard 6.1
- Respect 
(b)ﬂ suffers from the same infirmity.  This rule directs emplo
y-ees to ﬁavoid unwarranted negative criticism of colleagues . 
. . 
with other professionals.ﬂ  While the rule sets forth examples of 
conduct to be avoided, many of which are legitimate, because 
of the wide scope of the rule, employees could reasonably co
n-strue it to prohibit them from engaging in critical comments 

reg
arding the Respondent or its representatives.  In 
Claremont 
Resort & Spa
, 344 NLRB 832 (2005), the Board found a rule 
prohibiting ﬁnegative conversations about associates and/or 
managersﬂ to be violative of Section 8(a)(1).  Accordingly, I 

find that the ab
ove noted rules in the instant case are overbroad 
and violative of Section 8(a)(1) of the Act.
 I find nothing unlawful in the remainder of the rules noted 
above.  For the most part they direct employees to be accurate 
and respectful in communications about
 consumers, which is a 
term that the Respondent uses for clients it treats.  I find that 

these rules address conduct that is concerned with actions that 
fall outside of the Act™s protection.  I find that employees 
would not reasonably construe the remainde
r of the Respon
d-ent™s rules set forth above to prohibit Section 7 activity.  
Hyu
n-dai America Shipping Agency
, supra at 
861
.  Rule 16.15
-Facebook, Blogs, Twitter, and any other Social 
Networks
  Except as otherwise provided under the National Labor Rel
a-
tion
s Act. . . . Nonpublic information relating to the company 
is the property of the company and the unauthorized discl
o-sure of such information is forbidden. . . . Furthermore, any 
derogatory remarks made in reference to or in association 

with New Passages a
nd/or clients, customers, products, e
m-ployees, representatives, events, findings, opinions, policies or 
procedures in any public format whether verbal or written will 
be considered slander and therefore legal restitution may be 

sought.
  The rule prohibits 
the unauthorized disclosure of nonpublic 
information relating to the Respondent.  Such a broadly worded 

restriction would reasonably be construed to include discu
s-sions of wages, hours, and working conditions which emplo
y-ees are entitled to share with cowo
rkers and third parties.  Thus, 
the first paragraph of the rule is overly broad and violates Se
c-tion 8(a)(1).  
Hyundai America Shipping Agency
, 357 NLRB at 
871.  The rule additionally prohibits ﬁderogatory remarksﬂ about 
the Respondent™s representatives an
d policies and procedure 
and threatens that violations of the rule ﬁwill be considered 

slanderﬂ and could result in possible legal action.  I find that 
employees would reasonably construe this rule to prohibit them 
from discussing concerns about the Respon
dent™s managers and 
policies that affect working conditions and thus would cause 
them to refrain from engaging in protected activities. 
Claremont Resort & Spa
, supra.
 I also note that the Board re
c-ognizes that ﬁSection 7 protects employee communications to
 the public that are part of and related to an ongoing labor di
s-pute.ﬂ  
Valley Hospital Medical Center
, 351 NLRB 1250, 1252 
(2007).  Clearly, the Respondent™s rule interferes with that pr
o-tected right.
 The ﬁsavings clauseﬂ noted above (Except as otherwise 
pro-vided under the National Labor Relations Act. . . .) would arg
u-ably cancel the unlawfully broad language, but only if emplo
y-ees are knowledgeable enough to know that the Act permits 
employees to discuss terms and conditions of employment with 

each other
 and individuals outside of their employer.  I find that 
employees would decide to comply with the Respondent™s u
n-lawfully broad restriction on their Section 7 rights, rather than 

undertake the task of determining the exact nature of those 

rights and then 
attempting to assert those rights under the sa
v-ings clause. In 
Allied Mechanical
, 349 NLRB 1077, 1084 
(2007), the Board found ﬁ . . . an employer may not specifically 

prohibit employee activity protected by the Act and then seek 

to escape the consequences 
of the specific prohibition by ge
n-eral reference to rights protected by law.ﬂ  Accord: 
Ingram 
Book Co
., 315 NLRB 515, 516 (1994); 
McDonald Douglas 
Corp
., 240 NLRB 794, 802 (1979).  Accordingly, I find that the 
Respondent, by maintaining the facially overbr
oad provisions 
in 
rule 16.15, violated Section 8(a)(1) of the Act.
  New Passages™ Compliance Reporting Facts
 Q. Who is to report violations of company policy or 
law?
  A. All personnel are required to promptly report all 
known or suspected suspected violati
ons of wrongdoing. 
You may report violations to:
   NEW PASSAGES BEHAVIO
RAL HEALTH 
& REHABILITATION SERVI
CES
 453 Management
 Leadership
 Corporate Compliance Designee
 New Passages™ Compliance Line
  Management staff will assist you reporting violations and will 
facilitate giving you appropriate device should you seek 
their 
assistance. If you feel uncomfortable with the above, perso
n-nel should report concerns directly to the New Passages™ 
Compliance Line.
  Relying on 
Greenfield Die 
& Mfg. Corp
., 327 NLRB 237, 
238 (1998)
, the General Counsel asserts that the requirement 
that employees report wrongdoing related to rules and policies 
which are overbroad regarding Section 7 activity is unlawful.
 On its face, the policy set forth above does not in any way 
expressly touch upon Section 7 activity.  Certainly, there are 
legitima
te business reasons to encourage employees to report 
misconduct.  The theory of the General Counsel is that because 

some of the Respondent™s rules and policies are overbroad and 
violate Section 8(a)(1), the above
-noted compliance policy 
could be used to en
force those rules and thus interfere with 
Section 7 rights.  I do not agree with this theory. As the Board 
noted in 
Palm
™s Hotel & Casino
, 344 NLRB 1363, 1368 
(2005), when a rule does not explicit restrict Section 7 activity 

the fact that it could be read in such a fashion does not establish 

its illegality. 
 Greenfield Die 
& Mfg. Corp
., supra, is distinguishable. In 
that case the employer s
ent a letter to the union suggesting that 
it instruct a union supporter to cease ﬁfrom threatening and 

coercing employees who have clearly indicated to your agent 
that they not wish to participate in the organizing campaignﬂ 
and by warning ﬁContinued compl
aints of threatening and c
o-ercive conduct on the part of your agent .
 . . . May result in 
discipline up through and including discharge for, at least, i
n-subordinate conduct.ﬂ The Board found that the letter violated 

Section 8(a)(1) as the union supporter c
ould reasonably unde
r-stand the letter as an order to cease his prounion activities if 
they drew complaints from fellow employees and a warning 
that failure to do so could be regarded as insubordination.  Id. at 
238.  In the instant case, as noted above the
re is nothing in the 
Respondent™s policy that in any way touches upon Section 7 
activity.  Accordingly, I find that this policy does not violate 
Section 8(a)(1) of the Act and I shall dismiss this allegation in 
the complaint. 
 CONCLUSIONS OF 
LAW 1.  The Un
ion is now and, at all material times, was the e
x-clusive bargaining representative in the following appropriate 
unit:
  All full
-time and regularly scheduled part
-time direct care 
workers and case managers employed by the Employer in its 
various group homes
 located in Bay, Saginaw, Clinton, Eaton, 
Ingham, Jackson, Washtenaw, Oakland, Macomb, Lapeer, 
Livingston, and Sanilac Counties in the State of Michigan but 

excluding all line managers, targeted case managers, dire
c-tors, human resources personnel, nurses, 
administration assi
s-tance, and guards and supervisors as defined in the  Act and 

all other employees.
  2.  The Respondent has violated Section 8(a)(5) and (1) of 
the Act by:
 (a)  
Failing to inform the Union of the basis for its decision 
to refuse to ratify
 the tentative contract between the parties 
from March 25 to April 4, 2013
. (b)  
Unilaterally implementing its final contract offer to the 
Union at a time when the parties were not at a valid impasse in 

bargaining.
 3.  The Respondent has violated Section 8
(a)(1) of the Act 
by maintaining the following facially overbroad rules and pol
i-cies:
 (a)  
A dress code prohibiting ﬁshirts with commercial or p
o-litical advertisements
.ﬂ (b)  
A rule prohibiting solicitation or distribution of materials 
during worktime with
out clarification that such activities are 

permitted in the workday during periods when employees may 

legitimately engage in protected activities, such as breaks and 
lunch periods
. (c)  
Confidentiality rules that prohibit its employees from 
discussing with
 nonemployees, or among themselves, wages, 
hours, and other terms and conditions of employment
. (d)  
Rules cautioning employees about communicating about 
work  on social networks that may ﬁlead to incidents of dignity 

and respect violationsﬂ and directing 
employees to ﬁavoid u
n-
warranted negative criticism of colleagues . . . with other pr
o-fessionals.ﬂ
 (e)  
A rule that provides ﬁnonpublic information relating to 
the company is the property of the Company and the unautho
r-
ized disclosure of such information is
 forbidden. . . .  Furthe
r-more, any derogatory remarks made in reference to or in ass
o-ciation with New Passages and/or clients, customers products 

employees, representatives events, findings, opinions, policies 

or procedures in any public format whether ve
rbal or written 
will be considered slander and therefore legal restitution may 
be sought.ﬂ
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I shall order it to cease and desist therefrom 
and to take certain affirmative
 action designed to effectuate the 
policies of the Act.
 Since the Respondent violated Section 8(a)(5) and (1) by 
unilaterally implementing on May 5, 2013, its final offer wit
h-out reaching a valid impasse, I shall direct the Respondent to 

restore the terms 
and conditions of the unit employees prior to 
May 5, 2013, and continue them in effect until the parties reach 
either an agreement or a good
-faith impasse. This does not 
require the rescission of any ratification bonus or other benefits 
granted to employee
s since May 5, 2013.
 The General Counsel seeks as an additional remedy an order 
requiring the Respondent to remit any back dues that would 
have been paid to the Union but for its unlawful actions.  As 
noted above, the Respondent has continued to honor dues
-checkoff authorizations and remit dues to the Union.  The R
e-spondent has only failed to remit dues for approximately two 
employees who have indicated they do not wish to pay union 
dues pursuant to the Michigan right to work law.  The record 
does not indic
ate clearly whether these employees were hired 
   DECISIONS OF THE NAT
IONAL 
LABOR RELATIONS BOAR
D 454 after May 5, 2013, or were unit employees before that date. The 
Board has ordered dues reimbursement only when employees 

have individually signed dues checkoff authorizations. 
Sout
h-land Dodge, Inc
., 205 NLRB 2
76 fn. 1 (1973).  Since the record 
does not clearly reflect whether these employees have signed 
valid dues
-checkoff authorizations, I shall not grant this rem
e-dy. 
 [Recommended order omitted from publication.]
   